 



CONFORMED COPY
Exhibit 10.8(a)
1 September 2005
AGREEMENT FOR THE SALE AND PURCHASE OF THE ENTIRE ISSUED SHARE CAPITAL OF
TRAVELEX ATMS LIMITED
TRM

(1)   TRAVELEX UK LIMITED AND SNAX 24 CORPORATION LIMITED   (2)   TRM SERVICES
LIMITED   (3)   TRM CORPORATION

 



--------------------------------------------------------------------------------



 



Contents

          Clause   Page  
1. DEFINITIONS AND INTERPRETATION
    1  
 
       
2. AGREEMENT FOR SALE
    12  
 
       
3. CONDITIONS
    13  
 
       
4. BETWEEN EXCHANGE AND COMPLETION
    14  
 
       
5. BANK OF AMERICA UNDERTAKING AND ESCROW ARRANGEMENTS
    16  
 
       
6. CONSIDERATION
    17  
 
       
7. COMPLETION ACCOUNTS
    19  
 
       
8. APPOINTMENT OF INDEPENDENT ACCOUNTANTs
    20  
 
       
9. COMPLETION
    22  
 
       
10. GUARANTEES AND INDEBTEDNESS
    25  
 
       
11. WARRANTIES
    28  
 
       
12. TAX
    31  
 
       
13. PROTECTION OF THE INTERESTS OF THE BUYER
    31  
 
       
14. GUARANTEE
    34  
 
       
15. PAYMENTS AND INTEREST
    36  
 
       
16. BOOKS AND RECORDS
    37  
 
       
17. ASSIGNMENT
    37  
 
       
18. ANNOUNCEMENTS AND CONFIDENTIALITY
    38  
 
       
19. COSTS
    38  
 
       
20. NOTICES
    38  
 
       
21. THIRD PARTY RIGHTS
    39  
 
       
22. OBLIGATIONS AFTER COMPLETION AND FURTHER ASSURANCE
    40  
 
       
23. NO MERGER
    40  
 
       
24. COUNTERPARTS
    40  

 



--------------------------------------------------------------------------------



 



          Clause   Page  
25. ENTIRE AGREEMENT
    41  
 
       
26. GOVERNING LAW AND JURISDICTION
    41  
 
       
SCHEDULE 1
       
Details of the Company
    42  
 
       
SCHEDULE 2
       
Warranties
       
Part 1: General
    43  
Part 2: Accounts, Financial, Banking and Current Trading
    45  
Part 3: Compliance and Litigation
    48  
Part 4: Contracts
    52  
Part 5: Assets
    55  
Part 6: Sites and Environment
    57  
Part 7: Pensions
    58  
Part 8: Employment
    60  
Part 9: Intellectual Property
    62  
Part 10: Information Technology
    64  
 
       
SCHEDULE 3
       
Tax
       
Part 1: Tax definitions and interpretation
    66  
Part 2: Tax Warranties
    73  
Part 3: Tax Covenant
    77  
Part 4: Miscellaneous, including exclusions and limitations, conduct of claims
and payments
    80  
 
       
SCHEDULE 4
       
Limitations on Sellers’ Liability
    90  
 
       
SCHEDULE 5
       
Conduct of Business Pending Completion
    97  
 
       
SCHEDULE 6
       
Confidential Treatment
    100  
 
       
SCHEDULE 7
       
Confidential Treatment
    100  
 
       
SCHEDULE 8
       
Confidential Treatment
    100  
 
       
SCHEDULE 9
       
Confidential Treatment
    100  

 



--------------------------------------------------------------------------------



 



Agreed Form Documents
Bank of America Undertaking
Business Sale Agreement
Disclosure Letter
Escrow Agreement
Indemnity for missing share certificates
Minutes of the Buyer
Minutes of the Seller
Resignation of directors and secretary
Termination Agreement
Transitional Services Agreement

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 1 September 2005
BETWEEN:

(1)   TRAVELEX UK LIMITED, a company incorporated in England and Wales
(registered number 1985596) whose registered office is at 65 Kingsway, London
WC2B 6TB and SNAX 24 CORPORATION LIMITED, a company incorporated in England and
Wales (registered number 2787267) whose registered office is at 110 Cannon
Street, London EC4N 6AR (together, the “Sellers”);   (2)   TRM SERVICES LIMITED,
a company incorporated in England and Wales (registered number 5542372) whose
registered office is at 30 Old Burlington Street, London W1S 3NL (the “Buyer”);
and   (3)   TRM CORPORPATION, a corporation organised and existing under the
laws of the state of Oregon, United States of America whose principal place of
business is at 5208 NE 122nd Avenue, Portland, Oregon 97230, USA (the
“Guarantor”).

RECITALS:

(A)   The Company (as defined below) is a private company limited by shares.
Further details about the Company are set out in schedule 1.   (B)   The Sellers
wish to sell and the Buyer wishes to buy all of the issued share capital of the
Company on the terms and conditions of this Agreement.   (C)   The Guarantor has
agreed to guarantee the obligations of the Buyer on the terms and conditions of
this Agreement.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   In this Agreement, the following
words and expressions shall have the following meanings unless the context
requires otherwise:

     
“Accounts”
  the audited individual accounts (within the meaning of section 226 Companies
Act 1985) of the Company for the financial year ended on the Accounts Date, a
copy of which is annexed to

1



--------------------------------------------------------------------------------



 



     
 
  this Agreement and marked “A”;
 
   
“Accounts Date”
  31 December 2004;
 
   
“Assets”
  has the meaning given to it in the definitions contained in the Business Sale
Agreement;
 
   
“ATM”
  a domestic currency dispensing automated teller machine including any
associated Housing and software necessary to run the automated teller machine;
 
   
“Bank of America Undertaking”
  the letter, in the agreed form, to be issued to the Sellers on the date of
this Agreement by Bank of America N.A.;
 
   
“Borrowings”
  the amount of the borrowings of the Company by way of bank loans, and other
borrowed money, overdrafts, finance and capital leases, acceptance and
documentary credit facilities and factoring and other types of receivable
financing transactions including interest and penalties thereon but excluding
(i) the Shareholder Loans and (ii) the Inter-Company Debts;
 
   
“Business”
  has the meaning given to it in the definitions contained in the Business Sale
Agreement;
 
   
“Business Day”
  a day on which banks are open for business in London, other than Saturday or
Sunday;
 
   
“Business Sale Agreement”
  the agreement in the agreed form between Travelex UK Limited (1) TRM
(ATM) Limited (2) and TRM Corporation (3);
 
   
“Buyer’s Accountants”
  the Buyer’s accountants for the time being;
 
   
“Buyer’s Group”
  the Buyer, any ultimate parent undertaking of

2



--------------------------------------------------------------------------------



 



     
 
  the Buyer for the time being and all direct or indirect subsidiary
undertakings for the time being of any such parent undertaking;  
“Buyer’s Solicitors”
  Davenport Lyons of 30 Old Burlington Street, London W1S 3NL;
 
   
“CAA”
  the Capital Allowances Act 2001;
 
   
“Company”
  Travelex ATMs Limited, a private company limited by shares incorporated in
England and Wales with registered number 4046739;
 
   
“Companies Act 1985”
  the Companies Act 1985;
 
   
“Completion”
  completion of the sale and purchase of the Shares in accordance with this
Agreement;
 
   
“Completion Accounts”
  a pro-forma statement of certain assets and certain liabilities of the Company
as at 5.30 p.m. on the Completion Date, as listed in each case in part 1 of
schedule 9 (Completion Accounts);
 
   
“Completion Date”
  the date on which Completion takes place;
 
   
“Conditions”
  the conditions listed in clause 3.1;
 
   
“Confidential Information”
  all confidential information and trade secrets relating exclusively to the
business of the Company including all financial, marketing and technical
information, ideas, concepts, technology, processes and knowledge together with
lists or details of customers, suppliers, prices, discounts, margins,
information relating to research and development, current trading performance
and future business strategy and any information derived from any of them and
subsisting at the Completion Date, but excluding any such information which is
in the public

3



--------------------------------------------------------------------------------



 



     
 
  domain other than by reason of any breach by any party bound thereby of any
confidentiality undertaking in each case to the extent confidential and relating
exclusively to the business of the Company;
 
   
“Disclosure Letter”
  the disclosure letter in the agreed form from the Sellers to the Buyer, dated
with the date of this Agreement, together with the documents attached to it;
 
   
“Employees”
  the individuals employed or engaged by the Company and/or by Travelex UK
Limited at Completion which at the date of this Agreement are set out in
schedule 8;
 
   
“Encumbrance”
  a mortgage (fixed or floating), charge, pledge, lien, option, restriction,
hypothecation, guarantee, trust, right of set-off, right of first refusal, right
of pre-emption or other third party right (legal or equitable), interest or
claim of any kind including any assignment by way of security, reservation of
title or other security interest of any kind, howsoever created or other
arrangement having similar effect;
 
   
“End Date”
  (i) the date falling 45 days after the date on which the Requested Information
(as defined in clause 4.3) is supplied to the Buyer; or (ii) (if earlier) 30
November 2005; or (iii) such later date as the Sellers and the Buyer may in
writing agree or as is determined by clause 4.8;
 
   
“Environment”
  the natural and man-made environment and all or any of the following media,
namely air (including air within buildings and air within other natural or
man-made structures above or below ground), water (including water under or
within

4



--------------------------------------------------------------------------------



 



     
 
  land or in drains or sewers and inland waters), land and any living organisms
or systems supported by those media;
 
   
“Environmental Law”
  all applicable laws, regulations, directives, statutes, subordinate
legislation, common law, civil codes and other national and local laws, all
judgments, orders, instructions or awards of any court or competent authority
and all codes of practice, industry agreements and guidance notes which
primarily serve to protect the Environment and includes all laws relating to
actual or threatened emissions, seepages, discharges, escapes, releases or leaks
of pollutants, contaminants or Hazardous Substances;
 
   
“Escrow Account”
  the bank account to be opened in the joint names of the Sellers’ Solicitors
and the Buyer’s Solicitors in accordance with the Escrow Agreement;
 
   
“Escrow Agreement”
  the agreement, in the agreed form, between the Sellers, the Buyer, TRM
(ATM) Limited, the Sellers’ Solicitors and the Buyer’s Solicitors to be entered
into pursuant to clause 5.1;
 
   
“Group”
  the Buyer’s Group or either Seller’s Group, as the context requires;
 
   
“Guaranteed Contracts”
  the Master Agreement dated 15 January 2002 between the Company
(1) TotalFinaElf UK Limited (2) and Travelex UK Limited (3) and the Master
Agreement dated 5 October 2001 between the Company (1) United Cinemas
International (2) and Travelex UK Limited (3);

5



--------------------------------------------------------------------------------



 



     
“Hazardous Substances”
  any substance or organism which alone or in combination with others may cause
harm or damage to the Environment, human health and safety, flora or fauna and
includes without limitation, any hazardous or toxic materials, pollutants and
wastes;
 
   
“Housing”
  any cabinet, kiosk, acoustic hood, shelter or booth or similar things
(including any side panels, door, signage, lighting, metal frame, back plate or
other configurations) forming the structure of an ATM;
 
   
“ICTA”
  the Income and Corporation Taxes Act 1988;
 
   
“Independent Accountants”
  the independent firm of chartered accountants to whom matters are referred in
accordance with clause 8.1;
 
   
“Intellectual Property Rights”
  all Registered Intellectual Property Rights and all inventions (whether
patentable or not), design rights, database rights, copyright, moral rights,
semiconductor topography rights, unregistered trade and service marks, logos,
get-up and trade names and the goodwill attaching to them, Know-How, and any
rights or forms of protection of a similar nature and having equivalent or
similar effect to any of them which subsist anywhere in the world;
 
   
“Inter-Company Debts”
  all monies owing by the Company to either Seller or any member of either
Seller’s Group, excluding (a) the Shareholder Loans and (b) any amounts owing to
Snax 24 Corporation Limited in relation to trading balances, which latter
amount, for the avoidance of doubt, shall not be paid off at Completion;

6



--------------------------------------------------------------------------------



 



     
“Know-How”
  all know-how, trade secrets and confidential information, in any form
(including paper, electronically stored data, magnetic media, film and
microfilm) including, without limitation, drawings, formulae, test results or
reports, project reports and testing procedures, information relating to the
working of any product, process, invention, improvement or development,
instruction and training manuals, tables of operating conditions, information
concerning intellectual property portfolio and strategy, market forecasts, lists
or particulars of customers and suppliers, sales targets, sales statistics,
prices, discounts, mark-ups, future business strategy, tenders, price sensitive
information, market research reports and business development and planning
reports but always excluding any Confidential Information;
 
   
“Losses”
  in relation to any matter, all liabilities, losses, claims, damages, fines,
penalties, costs and expenses relating to that matter (including for the
avoidance of doubt all reasonable and properly incurred legal and professional
costs);
 
   
“Management Accounts”
  the unaudited management accounts of the Company comprising a balance sheet as
at 30 June 2005 a profit and loss account for the period which began on 1
January 2005 and ended on 30 June 2005, a copy of which is annexed to this
Agreement marked “B”;
 
   
“Net Current Liability Statement”
  the statement of the Net Current Liability Value in the format set out in part
3 of schedule 9 (Completion Accounts);
 
   
“Net Current Liability Value”
  the amount (if any) in pounds sterling by which

7



--------------------------------------------------------------------------------



 



     
 
  the aggregate value of those liabilities of the Company as at the Completion
Date that are listed in part 1 of schedule 9 (Completion Accounts) exceed the
aggregate value of those assets of the Company as at the Completion Date that
are listed in part 1 of schedule 9 (Completion Accounts), as shown in the
Completion Accounts (and for the avoidance of doubt, the amount of that excess
(if any) shall be expressed as a positive rather than as a negative figure), and
provided that (a) if the aggregate amount of those liabilities is equal to the
aggregate amount of those assets, the Net Current Liability Value shall be zero;
and (b) if the aggregate amount of those liabilities is less than the aggregate
amount of those assets then the amount of that shortfall shall be expressed as a
negative (rather than as a positive) amount, so that (for illustrative purposes
only) if the aggregate amount of those liabilities exceeds the aggregate value
of those assets by £100,000, the Net Current Liability Value shall be £100,000
and if the aggregate amount of those liabilities is less than the aggregate
value of those assets by £100,000, the Net Current Liability Value shall be
–(£100,000);
 
   
“Pension Scheme”
  the scheme known as the Travelex Group Personal Pension Plan operated by
Scottish Equitable plc;
 
   
“Previous Accounts”
  the audited individual accounts (within the meaning of section 226 Companies
Act 1985) of the Company for the two financial years immediately preceding the
financial year ended on the Accounts Date;

8



--------------------------------------------------------------------------------



 



     
“Recognised Investment Exchange”
  has the meaning set out at section 285 of the Financial Services and Markets
Act 2000;
 
   
“Registered Intellectual Property Rights”
  all patents, utility models, registered designs, registered copyrights, plant
variety rights, registered trade and service marks and the goodwill attaching to
them, domain names and applications for registration and rights to grant of them
and any rights or forms of protection of a similar nature anywhere in the world;
 
   
“Relief”
  has the meaning given to it in part 1 of schedule 3;
 
   
“Repeated Warranties”
  the Warranties, other than those set out in paragraph 1.4.3 of part 2 of
schedule 2, as such warranties continue to be repeated in accordance with clause
11.1 between the date of this Agreement and the Completion Date (or if earlier
the date on which this Agreement terminates) provided that, for the purposes of
this definition, references to “Employees” in the Warranties set out in part 8
of schedule 2 shall be regarded as references to employees of the Company on the
date of this Agreement;
 
   
“Sellers’ Accountants”
  the Sellers’ accountants for the time being;
 
   
“Seller’s Group”
  in relation to Travelex UK Limited, Travelex Holdings Limited and all direct
and indirect subsidiary undertakings from time to time of Travelex Holdings
Limited and, in relation to Snax 24 Corporation Limited, itself and all of its
direct and indirect subsidiary undertakings from time to time;
 
   
“Sellers’ Solicitors”
  Olswang of 90 High Holborn, London

9



--------------------------------------------------------------------------------



 



     
 
  WC1V 6XX;
 
   
“Shareholder Loans”
  the outstanding loans made by each Seller to the Company, such loans being (as
at the date of this Agreement) in the amount of £281,308 due to Snax 24
Corporation Limited and £341,379 due to Travelex UK Limited, including principal
and accrued interest, fees, costs and expenses (if any);
 
   
“Shares”
  the issued shares in the capital of the Company;
 
   
“Site Agreements”
  shall have the meaning given to it in paragraph 1.1 of part 6 of schedule 2;
 
   
“Tax” or “Taxation”
  has the meaning given to it in part 1 of schedule 3;
 
   
“Tax Authority”
  has the meaning given to it in part 1 of schedule 3;
 
   
“Tax Claim”
  a claim under the Tax Covenant or for any breach of any of the Tax Warranties;
 
   
“Tax Covenant”
  the tax covenants given in favour of the Buyer set out in part 3 of schedule
3;
 
   
“Tax Warranties”
  the warranties of the Sellers relating to Tax given under clause 11.1 which
are set out in part 2 of schedule 3;  
“TCGA”
  the Taxation of Chargeable Gains Act 1992;
 
   
“Termination Agreement”
  the agreement in the agreed form to be entered into on the date of this
Agreement between Travelex UK Limited (1) Snax 24 Corporation Limited (2) and
the Company (3) terminating the share subscription and shareholders agreement
dated 6 March 2001 in relation to the Company;

10



--------------------------------------------------------------------------------



 



     
“Transitional Services Agreement”
  the transitional services agreement in the agreed form to be entered into
between Travelex UK Limited, the Buyer and the Company on the date of this
Agreement;
 
   
“Travelex Holdings Limited”
  a company incorporated in England and Wales (registered number 4090247) whose
registered office is at 65 Kingsway, London WC2B 6TB;
 
   
“VAT”
  value added tax as provided for in VATA, and any tax imposed in substitution
for it;
 
   
“VATA”
  the Value Added Tax Act 1994;
 
   
“Warranties”
  the warranties of the Sellers given under clause 11.1 which are set out in
schedule 2, and the Tax Warranties; and
 
   
“Warranty Claim”
  a claim for any breach of any of the Warranties other than a Tax Warranty.

1.2   In this Agreement, unless the context requires otherwise:

  1.2.1   any reference to the parties or a recital, clause or schedule is to
the parties or the relevant recital, clause or schedule of or to this Agreement,
and any reference in a schedule to a paragraph is to a paragraph of that
schedule or, where relevant, that part of that schedule;     1.2.2   the clause
headings are included for convenience only and shall not affect the
interpretation of this Agreement;     1.2.3   use of the singular includes the
plural and vice versa;     1.2.4   use of any gender includes the other genders;
    1.2.5   “financial year”, “parent undertaking” and “subsidiary undertaking”
have the meanings given to them by sections 223 and 258 of the Companies Act
1985 respectively;

11



--------------------------------------------------------------------------------



 



  1.2.6   any reference to a statute, statutory provision or subordinate
legislation (“legislation”) shall be construed as referring to that legislation
as amended and in force from time to time and to any legislation which re-enacts
or consolidates (with or without modification) any such legislation except to
the extent that any amendment, re-enactment or consolidation on or after the
date of this Agreement would increase the liability of any party under this
Agreement;     1.2.7   any reference to a document being “in the agreed form”
means a document in a form agreed by the parties and either entered into on the
date of this Agreement by the relevant parties or initialled by the parties or
on their behalf by the Sellers’ Solicitors and the Buyer’s Solicitors, in the
latter case with such amendments as they may subsequently agree;     1.2.8   if
a period of time is specified and dates from a given day or the day of an act or
event, it shall be calculated exclusive of that day;     1.2.9   a person shall
be deemed to be connected with another if that person is connected with another
within the meaning of section 839 of ICTA;     1.2.10   references to writing
shall include any modes of reproducing words in a legible and non-transitory
form (but not email);     1.2.11   reference to a balance sheet or profit and
loss account shall include a reference to any note forming part of it; and    
1.2.12   references to this Agreement include this Agreement as amended or
supplemented in accordance with its terms.

1.3   The schedules and recitals form part of this Agreement and shall have
effect as if set out in full in the body of this Agreement, and any reference to
this Agreement includes the schedules and recitals.   1.4   Save as otherwise
specifically provided, all warranties, undertakings and other obligations of
each Seller under this Agreement are several and not joint or joint and several.
  2.   AGREEMENT FOR SALE   2.1   Subject to the terms of this Agreement, each
Seller shall sell or cause to be sold and the Buyer shall buy those Shares set
out against that Seller’s name in schedule 1 free from all Encumbrances and with
full title guarantee.

12



--------------------------------------------------------------------------------



 



2.2   The Shares shall be sold pursuant to clause 2.1 with all rights attaching
to them on or after the date of this Agreement, including the rights to receive
all dividends and other distributions declared, paid or made on or after the
date of this Agreement.   2.3   Each Seller hereby waives all rights of
pre-emption arising on the sale of the Shares, whether conferred by the articles
of association of the Company or in any other way.   3.   CONDITIONS   3.1  
Completion is subject to each of the following conditions being satisfied or
(where permitted) waived on or before 5.30 p.m. (London time) on the End Date;

  3.1.1   unconditional written consent from each counterparty to the contracts
set out in schedule 7 to a change of control of the Company or to an assignment
of the relevant contract to TRM (ATM) Limited or the Buyer (as appropriate)
having been obtained (or deemed obtained in accordance with clause 3.2);    
3.1.2   the funding of the consideration for the purchase of the Shares having
been obtained on terms and conditions satisfactory to the Buyer.

3.2   The Sellers shall use all reasonable endeavours to procure that the
Condition set out in clause 3.1.1 is satisfied on or before the End Date. The
Buyer shall provide all reasonable information relating to it and to the Buyer’s
Group reasonably requested by any counterparty such as is referred to in clause
3.1.1, and for the purposes of obtaining the consents referred to in that
clause, the Guarantor shall (if so, requested by any such counterparty) offer a
reasonable guarantee of the obligations of the Company or either Seller (as the
case may be) under the relevant contract. If the Guarantor fails to supply any
such guarantee or the Buyer is in material breach of its obligations under the
previous sentence, then without prejudice to the other rights of the Sellers,
the consent of the relevant counterparty shall be deemed obtained for the
purposes of clause 3.1.1 if such failure is the reason for the consent not
having been obtained. The Buyer shall take all reasonable steps to obtain the
funding referred to in clause 3.1.2 on or before the End Date provided that the
Buyer shall be under no obligation to continue to raise the funding to the
extent that (a) such funding ceases to be viable because of a material adverse
change affecting stock markets or interest rates or (b) to the extent that
funding on terms acceptable to the proposed suppliers of financing would be
likely to result in the share price of the Guarantor falling by more US$1.55.
The Buyer shall not be obliged to accept the offer of any funds unless the
funding is available to the Buyer on terms reasonably believed by it to be
commercially reasonable.

13



--------------------------------------------------------------------------------



 



3.3   The Buyer may by notice to the Sellers waive the Condition set out in
clause 3.1.1.   3.4   If the Conditions have not been fulfilled, or waived where
permitted by clause 3.3, on or before the End Date, the provisions of this
Agreement shall terminate and no party shall have any further rights or
obligations under this Agreement, including accrued rights and obligations at
the time of termination (other than accrued rights and obligations in respect of
breaches of clause 3.2, which accrued rights and obligations shall not be
affected by termination), save that clauses 5.2, 5.3, 5.4, 14, 17 to 20 and 25
to 26 shall remain binding on the parties in accordance with their terms.   4.  
BETWEEN EXCHANGE AND COMPLETION   4.1   During the period between the signing of
this Agreement and ending at Completion or the termination of this Agreement
(whichever is the earlier) the Sellers shall comply with the provisions set out
in schedule 5.   4.2   The Sellers shall procure that during the period
beginning on the signing of this Agreement and ending at Completion or the
termination of this Agreement (whichever is earlier) the Buyer and any persons
authorised by it shall be given reasonable access during normal business hours
and on reasonable notice to the employees, premises, plant, machinery, books of
account, records and documents of the Company and the directors and employees of
the Company shall be instructed to give as soon as reasonably practicable to the
Buyer and any persons authorised by it all information in relation to the
Company that the Buyer may reasonably request. Without limiting the previous
sentence, upon receipt of the Written Request from the Buyer, the Sellers shall
provide the Buyer with the Requested Information as soon as reasonably
practicable and shall, where necessary and as soon as reasonably practicable,
instruct PricewaterhouseCoopers LLP to undertake such work as is reasonably
necessary, at the Buyer’s cost to provide the Requested Information in a timely
manner.   4.3   Upon receipt of the Requested Information by the Buyer, the
Sellers shall be deemed to have complied with their obligation in the second
sentence of clause 4.2. For the purposes of clauses 4.2 and 4.3:

  4.3.1   “Written Request” means the request in writing that definitively lists
all the financial information and financial statements in relation to the
Company and the Business, for acquired assets or businesses (or assets or
businesses whose acquisition is probable) that the Buyer requires in order to be
able to prepare and issue:

  4.3.1.1   registration statements (including a Form S-1 or Form S-3
registration statements);

14



--------------------------------------------------------------------------------



 



  4.3.1.2   other filings with respect to the offer and sale of the Guarantor’s
securities for the purposes of the fundraising referred to in clause 3.1.2; or  
  4.3.1.3   periodic or other reports disclosing the acquisition of such assets
or businesses;

in order to raise the consideration referred to in clause 3.1.2; and

  4.3.2   “Requested Information” means the information requested by the Buyer
in the Written Request to the extent that the same is information which is
necessary under relevant law or regulations to enable the Buyer to prepare and
issue the documents referred to in clauses 4.3.1.1 to 4.3.1.3.

4.4   The Sellers shall indemnify the Buyer in respect of any reduction in the
value of the Shares arising as a result of all breaches of the Repeated
Warranties if (and only if) the aggregate amount of that reduction, and the
aggregate reduction in the value of the Business and the Assets caused by all
breaches of the Repeated Warranties as defined in the Business Sale Agreement,
exceeds £250,000 in which event the Sellers shall subject to clauses 4.6 and 4.8
indemnify the Buyer for the entire amount of the reduction in the value of the
Shares including any amount taken into account in reaching the £250,000
threshold.

4.5   If following the date of this Agreement, but before Completion, or any
termination of this Agreement the Buyer becomes aware of any breach of the
Repeated Warranties entitling it to be indemnified under clause 4.4, then
subject to clause 4.6 the Buyer shall within five Business Days of becoming
aware of the relevant breach give notice to the Sellers giving its best estimate
of the diminution in the value of the Shares caused by the breach or breaches in
question, and requiring that the amount of the specified diminution in value
shall at Completion be deducted from the purchase price payable in accordance
with clause 9 and shall instead be deposited into the Escrow Account and only be
released from such account in accordance with the terms of the Escrow Agreement.

4.6   The Buyer shall have no rights to be indemnified under clause 4.4 or
otherwise in respect of any breach of the Repeated Warranties resulting from:

  4.6.1   any fact or matter disclosed in the Disclosure Letter on the basis set
out in clause 11.1 or any claim made or proceedings threatened by any third
party arising out of any fact or matter disclosed in the Disclosure Letter on
such basis; or

15



--------------------------------------------------------------------------------



 



  4.6.2   any change in stock markets, interest rates, exchange rates, commodity
prices or other general economic conditions generally affecting the industry in
which the business carried on by the Company operates.

4.7   The liability of the Sellers under this clause 4 shall be joint and
several.

4.8   The Sellers shall not be liable in respect of a breach of a Repeated
Warranty if, on or before the date falling 10 Business Days after the date on
which notice of that breach is received by the Sellers under clause 4.5, the
Sellers have remedied the relevant breach or prevented the Buyer from suffering
any potential loss in respect of the subject matter of that breach or caused any
loss which could be so suffered by the Buyer to be made good. The Buyer shall
comply with all reasonable requests made by the Sellers at the Sellers’ cost
during that period for the purposes of so remedying any such breach or
preventing any such loss. If any period of time is used by the Sellers to remedy
the breach or remedy any breach under clause 5.6 of the Business Sale Agreement
the End Date shall be extended by the same period of time.

5. BANK OF AMERICA UNDERTAKING AND ESCROW ARRANGEMENTS

5.1   On the date of this Agreement the Buyer shall procure that the Bank of
America Undertaking is issued to the Sellers signed on behalf of the Bank of
America N.A. and the Buyer and the Sellers shall procure that the Escrow
Agreement is executed.

5.2   If:

  5.2.1   at any time on or after 8 October 2005 and before the End Date
Completion has not occurred and the Condition set out in 3.1.1 has been
satisfied or waived; or     5.2.2   the End Date is extended to a date after 30
November 2005, then notwithstanding the fact that the Condition set out in
clause 3.1.1 has not been satisfied or waived;

the parties agree that the sum of £1.5 million referred to in the Bank of
America Undertaking is to be paid to the Buyer’s Solicitors in accordance with
the terms of the Escrow Agreement. If Completion has not occurred by the End
Date and the Condition set out in clause 3.1.1 has been satisfied or waived then
subject to clause 5.3.3 such amount shall be paid to the Sellers in accordance
with the terms of the Escrow Agreement.

5.3   If:

  5.3.1   Completion occurs on or before the End Date; or

16



--------------------------------------------------------------------------------



 



  5.3.2   the Condition set out in clause 3.1.1 has not been satisfied or waived
by the End Date; or     5.3.3   the Condition set out in clause 3.1.2 has not
been satisfied by the End Date by reason of a breach by the Sellers of the
second sentence of clause 4.2;

then the Sellers shall not be entitled to receive £1.5 million from the Buyer
and the sum of £1.5 million referred to in the Bank of America Undertaking shall
be paid to the Buyer in accordance with the terms of the Escrow Agreement.

5.4   The parties shall promptly give appropriate instructions to the Escrow
Agents (as defined in the Escrow Agreement) to ensure that payments are made out
of the Escrow Account either to give effect to clause 5.2 or clause 5.3 or (in
the case that money is deposited into the Escrow Account under clause 4.5) to
ensure that the money in question is paid to the appropriate person(s) having
regard to the outcome of the Buyer’s claim to be indemnified under clause 4.4 by
reason of breach of the Repeated Warranties.

6. CONSIDERATION

6.1   The aggregate purchase price for the Shares shall be the sum of
£16,251,000 (subject to adjustment (if appropriate) under clause 10.8) which sum
shall be payable to the Sellers in cash on Completion, plus any sum payable by
the Buyer and minus any sum payable to the Buyer in accordance with clauses 6.2,
6.5 and 10.9.

6.2   On the date falling five Business Days after the calculation of the Net
Current Liability Value becomes final and binding on the parties in accordance
with clause 7 of this Agreement:

  6.2.1   if the Net Current Liability Value is greater than £(X+C) the Sellers
shall pay to the Buyer an amount equal to the amount by which the Net Current
Liability Value exceeds £(X+C); or     6.2.2   if the Net Current Liability
Value is less than £(X-C), the Buyer shall pay to the Sellers an amount equal to
the amount by which the Net Current Liability Value is less than £(X-C);

where:

             
 
  X =   £1,000,560   x  B
 
           
 
      A    

17



--------------------------------------------------------------------------------



 



A = 743
B = the number of ATMs in operation as at the Completion Date
C = £25,000
together in either case with interest accruing from day to day, both before and
after judgment, from the Completion Date until the date of payment at a rate of
two per cent. above the base rate for the time being of Barclays Bank plc. All
payments pursuant to this clause shall be made by telegraphic transfer of
immediately available funds to the bank accounts specified in clause 15. The
liability of the Sellers under this clause 6.2 shall be joint and several.

6.3   After 17 October 2005 but before 31 October 2005, the Sellers shall
deliver to the Buyer a list (“ATM List”) confirming the total number of ATMs of
the Company and the Business which were installed as at 17 October 2005 (the
“Installed ATMs”) and highlighting any such ATMs which were not operational as
at such date. The ATM List shall be, in relation to the operational ATMs,
derived from the LINK Daily Download Report as at 5.30 pm on 17 October 2005 and
as regards such operational ATMs shall be final and binding.

6.4   To the extent that the ATM List identifies any non-operational ATMs, the
Sellers will provide to the Buyer on or before 2 November 2005 a copy of the
LINK Daily Download Report (which confirmation shall be final and binding)
confirming which of the non-operational ATMs on the ATM List have, by 31
October 2005 become operational, such ATMs, together with those operational ATMs
on the ATM List provided under clause 6.3 above, being together the “Total
Operational ATMs Number”.

6.5   At Completion, or if later, on 7 November 2005:

  6.5.1   to the extent that the Total Operational ATMs Number is less than 1182
(“ATM Shortfall Number”) there shall be deducted from the purchase price payable
in accordance with clause 6.1 an amount equal to the ATM Shortfall Number x
£16,750 or, (if Completion has occurred), the Sellers shall pay to the Buyer, an
amount equal to the ATM Shortfall Number x £16,750; and     6.5.2   to the
extent that the Total Operational ATMs Number is more than 1182 (“ATM Excess
Number”) then the purchase price payable in accordance with clause 6.1 shall be
increased by an amount equal to the ATM Excess Number x £16,750, or (if
Completion has already occurred) the Buyer shall pay to the Sellers, an amount
equal to the ATM Excess Number x £16,750.

18



--------------------------------------------------------------------------------



 



The liability of the Sellers to make the payment under clause 6.5.1 shall be
joint and several.

7.   COMPLETION ACCOUNTS

7.1   The Sellers shall use their reasonable endeavours to ensure that a draft
of the Completion Accounts is prepared as soon as possible after Completion and
delivered to the Buyer on or before the date falling 20 Business Days after
Completion, together with the Net Current Liability Statement signed by the
Sellers.

7.2   The Completion Accounts shall be drawn up in accordance with the
accounting bases, methods and policies set out in part 2 of schedule 9.

7.3   The draft Completion Accounts and the calculation of the Net Current
Liability Value set out in the Net Current Liability Statement shall be deemed
agreed by the Buyer on the date falling 10 Business Days after the date on which
those documents are first delivered to the Buyer and shall be final and binding
on the parties for all purposes (and shall respectively constitute the
Completion Accounts for the purposes of this Agreement and the Net Current
Liability Value for the purposes of clause 6), unless during that period the
Buyer gives notice to the Sellers that it disagrees with the calculation of the
Net Current Liability included in the Net Current Liability Statement. Any
notice so given shall include reasonable details (so far as practicable) of the
reasons for any disagreement and any suggested adjustment, together with
reasonable supporting evidence for each adjustment, including any relevant
working papers.

7.4   If any notice is so served by the Buyer during such 10 Business Day
period, the Buyer and the Sellers shall attempt in good faith to resolve any
matters in dispute and agree a final form of Completion Accounts and the
calculation of the Net Current Liability Value on or before the date falling 10
Business Days after the date on which the Sellers receive that notice. The
Completion Accounts and the calculation of the Net Current Liability Value so
agreed by them shall be final and binding on the parties for all purposes (and
shall respectively constitute the Completion Accounts for the purposes of this
Agreement and the Net Current Liability Value for the purposes of clause 6). In
the absence of agreement between the Buyer and the Sellers within that time
period, the Independent Accountants shall be instructed to deliver a
determination of the matters in dispute and a calculation of the amount of the
Net Current Liability Value and revised Completion Accounts adjusted only to
take account of the matters determined by them. As so revised, the Completion
Accounts shall then constitute the Completion Accounts for the purposes of this
Agreement.

19



--------------------------------------------------------------------------------



 



7.5   Each party shall promptly provide to the other or the other’s accountants
or professional advisers (and to the Independent Accountants) all such documents
and information as may reasonably be requested for the purpose of preparing or
reviewing the Completion Accounts and the Net Current Liability Statement. The
parties’ obligations under this clause shall, without limitation, extend to
providing access to or copies of all working papers in their possession or under
their control (other than those created by their respective accountants) created
in the course of the preparation and/or review of the Completion Accounts and/or
Net Current Liability Statement, together (in the case of the Buyer) with
extracts from the Company’s and the Business’s accounting records to which the
working papers relate or from which the working papers have drawn information,
and access upon reasonable notice and during normal working hours to relevant
personnel, and to relevant records and information within the possession or
under the control, of the relevant party.

8.   APPOINTMENT OF INDEPENDENT ACCOUNTANTS

8.1   Any matters which this Agreement provides are to be determined by the
Independent Accountants may be referred for determination by either the Sellers
or the Buyer to:

  8.1.1   KPMG or (if they refuse to accept instructions) Deloitte or (if they
refuse to accept instructions) any other independent firm of chartered
accountants whose identity is agreed between the Sellers and the Buyer and whose
terms of engagement are agreed to and signed by the accountants, the Sellers and
the Buyer; or     8.1.2   if no such firm is agreed or no such terms of
engagement are signed on or before the date falling 20 Business Days after the
date on which a firm accepts instructions (in the case of KPMG or Deloitte) or
in any other case is first proposed by either party to the other for the
purpose, such independent firm of chartered accountants on such terms of
engagement as shall be chosen or (as the case may be) specified on the
application of either party by the President for the time being of the Institute
of Chartered Accountants in England and Wales. If any of the Sellers or the
Buyer fails to sign such terms of engagement on or before the date falling five
Business Days after the date on which such choice or (as the case may be)
specification is made, Independent Accountants shall be deemed to have been
appointed and to have determined the matter or matters to be referred to the
Independent Accountants under this clause in favour of the party who has signed
the terms of engagement.

8.2   The Independent Accountants:

20



--------------------------------------------------------------------------------



 



  8.2.1   shall act as experts and not as arbitrators;     8.2.2   shall decide
on the procedure (subject to clause 8.2.3) and timetable to be followed in the
determination (provided that, in any event, they shall give the Sellers and the
Buyer the opportunity of making such representations as they may reasonably
require); and     8.2.3   shall be required only to determine those matters that
this Agreement provides should be determined by them (and not any additional or
separate issues subsequently raised by the parties) and deliver such
determination and any calculation, statement or accounts required to be provided
by them by this Agreement in writing to the parties on or before the date
falling 20 Business Days after the date of the appointment of the Independent
Accountants.

8.3   In the absence of fraud or manifest error, the decision of the Independent
Accountants and any determination and any calculation, statement or accounts
required to be provided by them by this Agreement shall be final and binding on
the parties for all purposes. The fees and expenses of the Independent
Accountants shall be paid by such party or parties as the Independent
Accountants shall determine to be appropriate in their sole discretion, having
regard to the relative merits of the arguments of each of the parties. In
default of a determination by the Independent Accountants as to fees and
expenses, they shall be borne as to 50 per cent. by the Buyer and 50 per cent.
by the Sellers.

8.4   The Sellers and the Buyer shall each use all reasonable endeavours to
co-operate with the Independent Accountants and to enable them to reach their
determination within the time period set by this Agreement including by
co-operating with any timetable and procedure set by the Independent
Accountants. In particular, the Sellers and the Buyer shall each provide each
other and the Independent Accountants with or with access to all such documents
and information as are in their possession or under their control, and access to
all relevant personnel upon reasonable prior notice and during normal working
hours, as may from time to time be requested by the Independent Accountants in
their absolute discretion. In the event that any of the Sellers or the Buyer
does not co-operate with or grant access to or supply any document or
information so requested within any time specified by the Independent
Accountants, the Independent Accountants shall be entitled to make such
assumptions for the purposes of making their determination (including any
determination as to costs) as a result of that failure to co-operate, grant
access or supply such document or information as they shall in their absolute
discretion determine to be appropriate.

21



--------------------------------------------------------------------------------



 



9.   COMPLETION

9.1   Subject to clauses 9.5 to 9.8 (inclusive) Completion shall take place at
the offices of the Sellers’ Solicitors within two Business Days after all of the
Conditions have been satisfied or waived in accordance with clause 3 (or such
later date as the Buyer and the Sellers shall agree).

9.2   At Completion, the Sellers shall deliver or make available to the Buyer:

  9.2.1   transfers of the Shares in favour of the Buyer or its nominee, duly
executed by the Sellers or any other registered holders;     9.2.2   the share
certificates representing the Shares or an indemnity in the agreed form for any
missing share certificates;     9.2.3   the resignation from their respective
offices of each of the directors and the secretary of the Company, in the agreed
form, executed as a deed;     9.2.4   details of the amounts, in each case as at
Completion, of the Shareholder Loans, the Inter-Company Debts and the
Borrowings;     9.2.5   a deed of release in a form reasonably acceptable to the
Buyer executed by Barclays Bank plc with regard to the Shares held by Travelex
UK Limited and a deed of release in a form reasonably acceptable to the Buyer
executed by National Westminster Bank plc with regard to the Shares held by Snax
24 Corporation Limited;     9.2.6   all consents required for the sale of the
Shares from Apax Partners Europe Managers Limited and agents of senior and
mezzanine financiers under certain financing arrangements;     9.2.7   the seal
(if any), statutory books and certificate of incorporation (and any certificate
of incorporation on change of name) of the Company;     9.2.8   a certified copy
of the Termination Agreement executed by each Seller and the Company;     9.2.9
  the Transitional Services Agreement executed by Travelex UK Limited;    
9.2.10   a list of all Site Agreements falling within paragraph 1.6.6 of part 4
of schedule 2;     9.2.11   a list of all ATMs for which planning permission has
been obtained as described in paragraph 1.6 of part 6 of schedule 2;

22



--------------------------------------------------------------------------------



 



  9.2.12   a certified copy of the minutes of a meeting of the directors of each
Seller in the agreed form resolving that the relevant Seller should enter into
this Agreement, and each other document to be signed by it at Completion, and
authorising the execution of those documents by each person signing on behalf of
that Seller; and     9.2.13   confirmation, in a form reasonably acceptable to
the Buyer, that the master agreement between Travelex UK Limited, TotalFinaElf
UK Limited and the Company has not been terminated and continues in force.

9.3   The Sellers shall ensure that a board meeting of the Company is held at
Completion at which:

  9.3.1   the people nominated by the Buyer are appointed as the directors and
secretary (as the case may be) of the Company with immediate effect;     9.3.2  
the resignations referred to in clause 9.2.3 are accepted with effect from the
close of the meeting;     9.3.3   the registered office of the Company is
changed to that named by the Buyer;     9.3.4   the transfers referred to in
clause 9.2.1 are (subject only to their being duly stamped) approved for
registration; and     9.3.5   the Transitional Services Agreement is approved
for signature.

9.4   At Completion, the Buyer shall deliver to the Sellers:

  9.4.1   a certified copy of the minutes of a meeting of the directors of the
Buyer in the agreed form resolving that the Buyer should enter into this
Agreement, and each other document to be signed by it at Completion, and
authorising the execution of those documents by each person signing on behalf of
the Buyer;     9.4.2   a certified copy of the minutes of a meeting of the
directors of the Guarantor in the agreed form resolving that the Guarantor
should enter into this Agreement and give the guarantee in clause 14, and
authorising the execution of this Agreement by each of the persons signing for
the Guarantor;     9.4.3   the Transitional Services Agreement, executed by the
Buyer and the Company;

and shall:

23



--------------------------------------------------------------------------------



 



  9.4.4   pay the aggregate sum of £16,251,000 as adjusted pursuant to clauses
6.5 and 10.8 (less any amount which is to be paid into the Escrow Account in
accordance with clause 4.5) to the Sellers in accordance with clause 15.1;    
9.4.5   pay any amount due to be paid into the Escrow Account pursuant to clause
4.5 into the Escrow Account; and     9.4.6   procure the repayment of the
Shareholder Loans, the Inter-Company Debts and the Borrowings as at Completion.

9.5   If either of the Sellers (regarded for the purposes of this clause 9.5 as
a single party) or the Buyer does not or is unable to fulfil any material
obligations under clauses 9.2, 9.3 or clause 9.4 as the case may be at the time
when Completion is due to take place under clause 9.1 (the party who does not or
is unable to fulfil those obligations being referred to in this clause 9 as the
“defaulting party”), the other party (referred to in this clause 9 as the
“non-defaulting party”) may in addition to any other right or remedy it may
have, by notice to the defaulting party:

  9.5.1   postpone Completion by up to 20 Business Days; or     9.5.2   elect to
proceed to Completion, in which case the defaulting party shall be obliged to
fulfil those obligations under clauses 9.2, 9.3 or clause 9.4, as the case may
be, which it is then able to fulfil and to fulfil the remaining obligations on
or before any later date specified for the purpose in the notice; or     9.5.3  
if having already given notice under clause 9.5.1 and a period of not less than
20 Business Days having elapsed without each unfulfilled obligation in question
having been fulfilled in all material respects, elect not to complete the sale
and purchase of the Shares.

9.6   If Completion is postponed on any occasion under clause 9.5.1, clause 9.5
shall apply with respect to each occasion to which it is so postponed.

9.7   The parties shall not be obliged or entitled to complete the sale and
purchase of any of the Shares unless the purchase of all of the Shares is
completed and unless the Business Sale Agreement is completed simultaneously.

9.8   If the non-defaulting party elects not to complete the sale and purchase
of the Shares in accordance with clause 9.5.3, or if the parties are not obliged
or entitled to complete the sale and purchase of the Shares by reason of clause
9.7 and any party so notifies the other party, the parties shall have no further
rights or obligations under this Agreement, other than accrued rights

24



--------------------------------------------------------------------------------



 



    and obligations at the time of that election in respect of prior breaches,
including breaches of clauses 9.2 to 9.4 save that clauses 5.2, 5.3, 5.4, 14 and
17 to 20 and 25 to 26 shall remain binding on the parties in accordance with
their terms, provided that where the Buyer is the non-defaulting party, it may
demand by way of a pre-agreed estimate of its loss the aggregate sum of
£1,500,000 from the Sellers (or the aggregate sum of £750,000 if TRM
(ATM) Limited makes a similar demand under the Business Sale Agreement) which
sum the Sellers shall be liable jointly and severally to pay in full and final
settlement of any rights and remedies the Buyer might otherwise have had in
respect of the breach or breaches in question, all of whose rights and remedies
shall be unconditionally waived and released with effect from receipt by the
Buyer of the sum payable under this clause.

10.   GUARANTEES AND INDEBTEDNESS

10.1   The Buyer shall use all reasonable endeavours to ensure that as soon as
reasonably practicable after Completion each member of each of the Seller’s
Groups is released from any and all subsisting guarantees, security interests
and indemnities given by it in relation to the obligations of the Company given
by Travelex UK Limited under the Guaranteed Contracts. The Sellers shall
co-operate with the Buyer in obtaining such releases and neither the Buyer nor
the Guarantor shall be obliged to pay any monies or assume any additional
obligations over and above those in the existing guarantees. Pending each such
release, the Buyer shall indemnify each relevant member of each of the Seller’s
Groups on demand against all Losses actually incurred by that member arising on
or after Completion from or in connection with any such guarantee, security
interest or indemnity.

10.2   The Sellers shall ensure that at or before Completion the Company is
released from any and all guarantees, security interests and indemnities given
by it in favour of either of the Sellers or any member of either Seller’s Group
and the Buyer’s Group shall have no liability in respect thereof and the Sellers
shall indemnify each member of the Buyer’s Group on demand and against all
Losses actually incurred by that member arising from or in connection with any
such guarantee, security or indemnity.

10.3   To the extent that the same is not included in the Actual Exchange Debt
(as defined in clause 10.5 below) the Sellers shall procure that the Company
discharges all trade creditors of, and amounts accrued by, the Company as at the
date of this Agreement relating to the acquisition and installation of fixed
assets (together with any interest and penalties thereon) and shall indemnify
the Buyer in respect of all Losses incurred by it as a result of any failure so
to do.

25



--------------------------------------------------------------------------------



 



10.4   The purchase price set out in clause 6.1 is calculated on the basis that
the aggregate amount of the Borrowings, Inter-Company Debts and Shareholder
Loans as at the date of this Agreement (“Estimated Exchange Debt”) is
£15,594,000.

10.5   The Sellers shall, prior to Completion, notify the Buyer of:

  10.5.1   the actual aggregate amount of the Borrowings, Shareholder Loans and
Inter-Company Debts as at the date of this Agreement (“Actual Exchange Debt”);  
  10.5.2   the amount (if any) by which the aggregate amount of the Borrowings,
Shareholder Loans and Inter-Company Debts as at Completion exceeds the Actual
Exchange Debt (“Excess Debt”); and     10.5.3   the amount of the Excess Debt
which is not attributable to ATM Capital Expenditure (as defined below)
(“Non-ATM Excess Debt”).

For the purposes of this clause 10.5, “ATM Capital Expenditure” shall mean
expenditure on the acquisition, installation and upgrade of any ATMs
attributable to any ATMs acquired, installed or upgraded in excess of the Total
Operational ATMs Number (as defined in clause 6.3) and any further expenditure
as agreed between the Buyer and the Sellers.

10.6   The Sellers’ calculation of the Actual Exchange Debt, the Excess Debt and
the amount of the Non-ATM Excess Debt shall be deemed agreed by the Buyer on the
date falling 10 Business Days after the date on which those documents are first
delivered to the Buyer and shall be final and binding on the parties for all
purposes unless during that period the Buyer gives notice to the Sellers that it
disagrees with such amounts. Any such notice shall give reasonable details (so
far as is practicable) of the reasons for any disagreement and any suggested
adjustment, together with reasonably supporting evidence.

10.7   If any notice is served by the Buyer during such 10 Business Day period,
the Sellers and the Buyer shall attempt in good faith to resolve any matters in
dispute and agree the amounts of the Actual Exchange Debt, the Excess Debt and
the amount of the Non-ATM Excess Debt on or before the date falling 10 Business
Days after the date on which the Sellers receive that notice. Such amounts as
agreed will be final and binding on the parties for all purposes. In the absence
of agreement between the Buyer and the Sellers within that time period, the
Independent Accountants shall be instructed to deliver a determination of the
matters in dispute in accordance with clause 8 and confirm the amounts of the
Actual Exchange Debt, the Excess Debt and the amount of the Non-ATM Excess Debt.
Each party shall promptly provide to the other or the other’s accountants or
professional advisers (and to the Independent Accountants) all such

26



--------------------------------------------------------------------------------



 



    documents and information as may reasonably be requested for the purpose of
preparing or reviewing the calculations of Actual Exchange Debt, Excess Debt and
Non-ATM Debt. The parties’ obligations under this clause shall, without
limitation, extend to providing access to or copies of all working papers in
their possession or under their control (other than those created by their
respective accountants) created in the course of the preparation and/or review
of such calculations, together (in the case of the Buyer) with extracts from the
Company’s and the Business’s accounting records to which the working papers
relate or from which the working papers have drawn information, and access upon
reasonable notice and during normal working hours to relevant personnel, and to
relevant records and information within the possession or under the control, of
the relevant party.

10.8   If prior to Completion, the amount of the Actual Exchange Debt, the
Excess Debt and the Non-ATM Excess Debt is agreed or determined in accordance
with clauses 10.6 and 10.7, then:

  10.8.1   the amount (if any) of the Non-ATM Excess Debt shall be deducted
from; and/or     10.8.2   the amount (if any) by which the Actual Exchange Debt
exceeds the Estimated Exchange Debt shall be deducted from; or     10.8.3   the
amount (if any) by which the Actual Exchange Debt is less than the Estimated
Exchange Debt shall be added to;

the amount payable for the Shares pursuant to clause 6.1. For the avoidance of
doubt, notwithstanding the foregoing provisions of this clause 10.8, the Buyer
shall procure that the aggregate of the Borrowings, Shareholder Loans and
Inter-Company Debts is repaid at Completion in accordance with clause 9.4.6.

10.9   In the event that the Buyer and the Sellers fail to agree the calculation
of the Actual Exchange Debt, the Excess Debt and the Non-ATM Excess Debt, prior
to Completion, then:

  10.9.1   the Sellers shall indemnify the Buyer for the amount (if any) of the
Non-ATM Excess Debt;     10.9.2   the Sellers shall indemnify the Buyer for the
amount (if any) by which the Actual Exchange Debt exceeds the Estimated Exchange
Debt; or     10.9.3   the Buyer shall indemnify the Sellers for the amount (if
any) by which the Actual Exchange Debt is less than the Estimated Exchange Debt;



27



--------------------------------------------------------------------------------



 



together in each case with interest accruing from day to day, both before and
after judgment from the Completion Date on the date of payment at a rate of two
per cent above the base rate for the time being of Barclays Bank Plc.

10.10   The Liability of the Sellers pursuant to clause 10.9 shall be joint and
several.

10.11   For the avoidance of doubt, all cash in hand and at bank of the Company
at Completion shall be for the account of the Sellers.

11.   WARRANTIES

11.1   The Sellers jointly and severally warrant to the Buyer that except as
disclosed in the Disclosure Letter in sufficient detail to enable the Buyer to
have a reasonable understanding of the nature and scope of the matter disclosed,
each of the Warranties is true and accurate at the date of this Agreement and
subject to clause 4.6 the Repeated Warranties will continue to be so up to
Completion with reference to the facts and circumstances from time to time
applying.

11.2   Each of the Warranties is separate and is to be construed independently
of the other Warranties, subject to clause 11.3.

11.3   The only Warranties given:

  11.3.1   in respect of the Environment are those set out in paragraph 2 of
part 6 of schedule 2 and the other Warranties shall be deemed not to be given in
relation to the Environment;     11.3.2   in respect of pension matters are
those set out in part 7 of schedule 2 and the other Warranties shall be deemed
not to be given in relation to pension matters;     11.3.3   in respect of the
employees of the Company and other employment matters are those set out in part
8 of schedule 2 and the other Warranties shall be deemed not to be given in
relation to such employees and other employment matters;     11.3.4   in respect
of Intellectual Property Rights are those set out in part 9 of schedule 2, and
the other Warranties shall be deemed not to be given in relation to Intellectual
Property Rights;     11.3.5   in respect of matters relating to the information
technology of the Company and other information technology matters are those set
out in part 10 of schedule 2, and the other Warranties shall be deemed not to be
given in relation to information technology; and

28



--------------------------------------------------------------------------------



 



  11.3.6   in respect of Taxation are the Tax Warranties, and the other
Warranties shall be deemed not to be given in relation to Taxation.

11.4   Except in the case of fraud by any director or employee of the Company,
the Sellers waive and hereby release the Company from any rights they may have
in connection with any error in or omission from the Disclosure Letter against
the Company or any director or employee of the Company on whom the Sellers have
relied in connection with preparing the Disclosure Letter.

11.5   The Buyer shall be entitled to claim both before and after Completion
that any of the Warranties has or had been breached even if the Buyer discovered
or could have discovered on or before Completion that the Warranty in question
was or was likely to be breached and Completion shall not in any way constitute
a waiver of any of the Buyer’s rights. The Buyer warrants to the Sellers that it
has no actual knowledge of any fact, matter or circumstance which would give
rise to a breach of the Warranties at the date of this Agreement, and for these
purposes, the Buyer’s actual knowledge shall be limited to the actual knowledge
of Tom Mann, Ashley Dean, Rhys Edwards and Ian Strang at the date of this
Agreement.

11.6   Subject to paragraph 4.1 of schedule 4, the rights and remedies of the
Buyer in respect of a breach of any of the Warranties shall not be affected by
Completion, by any investigation made by or on behalf of the Buyer into the
affairs of the Company, by the giving of any time or other indulgence by the
Buyer to any person, or by any other cause whatsoever except a specific waiver
or release by the Buyer in writing and any such waiver or release shall not
prejudice or affect any remaining rights or remedies of the Buyer.

11.7   Schedule 4 (Limitations on Sellers’ Liability) shall (save as otherwise
provided) apply to limit or exclude, in accordance with its terms, any liability
of the Sellers in respect of a breach of the Warranties (other than the
Warranties given in paragraphs 1 and 6 of part 1 of schedule 2) and part 4 of
schedule 3 (Miscellaneous, including exclusions and limitations, conduct of
claims and payments) shall apply to limit or exclude, in accordance with its
terms, any liability of the Sellers in respect of a breach of the Tax
Warranties, other than in either case any such liability as is referred to in
paragraph 4.5 of schedule 4. This clause shall not prevent either Seller from
claiming against the other Seller by virtue of any right of contribution or
indemnity to which it may be entitled.

11.8   Any amount paid by or on behalf of either Seller in respect of a breach
of the Warranties and/or under a claim made under the Tax Covenant shall be
deemed to reduce the purchase price payable to that Seller for the Shares
registered in its name by, and be a repayment of, that amount.

29



--------------------------------------------------------------------------------



 



11.9   Where any Warranty refers to the awareness, knowledge or belief of the
Sellers or any analogous expression, that Warranty shall be deemed to include an
additional statement that it has been made after diligent and careful enquiry by
the Sellers of the following persons in relation to the Warranties set against
their respective names, and the awareness, knowledge or belief of both the
Sellers shall be limited to the actual awareness, knowledge or belief of such
individuals:

         
Clive Kahn, Clive Nation, Nick
Cockett, Kylie-Ann Tremlett, Sylvain
Pignet, James Birch
  all Warranties
 
     
Bill Ahearn
  paragraphs 4.1, 4.2, 4.3 and 4.4 of part 3 of schedule 2 (Compliance and
Litigation) and paragraphs 1.3 and 1.4 of part of schedule 2 (Contracts) and
paragraphs 1.4 and 1.5 of part 6 of schedule 2 (Site Agreements)
 
     
Jackie Manley
  paragraph 4 of part 3 of schedule 2 (Compliance and Litigation)
 
     
Geoff Baldock and Emma Turner
  part 2 of schedule 2 (Accounts, Financial, Banking and Current Trading)
 
     
Lynette Mapp
  part 3 of schedule 2 (Compliance and Litigation) and part 4 of schedule 2
(Contracts)
 
     
David Burgin
  part 5 of schedule 2 (Assets)
 
     
Ann Colley
  part 7 of schedule 2 (Pensions) and part 8 of schedule 2 (Employment)
 
     
Gareth Richards
  part 10 of schedule 2 (Information Technology)
 
     
Martyn Emmerson and Lisa Westerman
  Tax Warranties

The Sellers jointly and severally warrant to the Buyer that the individuals
listed above are the appropriate people to review the relevant Warranties for
the purposes of confirming their

30



--------------------------------------------------------------------------------



 



accuracy and that there are no other persons of whom it would be reasonable for
the Sellers to make enquiry.

11.10   The Sellers shall disclose to the Buyer as soon as is reasonably
practicable following their becoming aware of the same, any matter which becomes
known to them prior to Completion which constitutes a breach of the Repeated
Warranties.

12.   TAX       The provisions of part 3 of schedule 3 shall have effect on
Completion.

13.   PROTECTION OF THE INTERESTS OF THE BUYER

13.1   Each Seller agrees that it shall not, directly or indirectly, alone or
jointly with any other person, and whether as shareholder, partner, director,
principal, consultant or agent:

  13.1.1   for a period of 12 months starting on the Completion Date, employ any
employee of the Company as at Completion, or solicit, canvass or induce or
endeavour to induce any such employee to leave his position, whether or not that
person would commit a breach of his contract by so leaving or offer employment
to any such person;     13.1.2   for a period of two years starting on the
Completion Date, solicit or induce any material supplier to the Company or any
party to a Site Agreement to cease to do business with the Company or (in the
case of a material supplier) to reduce the amount of supplies to or transactions
with the Company or adversely to vary the terms on which they so do business, or
(in the case of a party to a Site Agreement) seek to induce that party to permit
the Seller in question to install and operate an ATM at the relevant site; and  
  13.1.3   for a period of two years starting on the Completion Date, carry on
or be engaged, interested or concerned in any business which within the United
Kingdom carries on a Restricted Activity.

13.2   Nothing in clause 13 shall prohibit either Seller from directly or
indirectly:

  13.2.1   acquiring and holding any interest in any business which carries on a
Restricted Activity, provided that the turnover of that business attributable to
the Restricted Activity in each of the last two financial years preceding the
completion of the acquisition does not exceed five per cent. of the aggregate
turnover of all entities which are the subject of the acquisition in question in
those financial years, as derived from any relevant

31



--------------------------------------------------------------------------------



 



      annual audited accounts (or in their absence any relevant management
accounts) for those two financial years; or     13.2.2   holding any interest in
any securities listed or dealt in on any securities exchange if that Seller and
all other members of that Seller’s Group are together interested in securities
which amount to less than five per cent of the issued securities of that class
and which carry less than five per cent of the voting rights (if any) attaching
to the issues securities of that class; or     13.2.3   publishing or causing to
be published any advertisement not intended to induce any employee of the
Company (as opposed to any equivalent employee of another company) as at
Completion to leave his position; or     13.2.3   instructing an employment
agency to recruit any individual if the Seller in question does not encourage
that agency to approach any employee of the Company as at Completion.

13.3   Neither Seller shall after Completion disclose or use any Confidential
Information or trade secrets relating to the Company. This clause shall not
prohibit disclosure of:

  13.3.1   Confidential Information under a legal obligation involuntarily
incurred or if required by the law of any relevant jurisdiction or by any
competent regulatory or governmental body or securities exchange in any relevant
jurisdiction;     13.3.2   any Confidential Information which is or becomes part
of the public domain without breach of this clause or clause 13.4; or     13.3.3
  Confidential Information to any other member of that Seller’s Group or to any
professional advisers of that Seller or of any other member of that Seller’s
Group.

13.4   Each Seller shall use its reasonable endeavours to ensure that no member
of that Seller’s Group from time to time takes or omits to take any action
which, if taken or omitted by that Seller, would constitute a breach of clause
13.1 or 13.3.

13.5   Each of the restrictions in clauses 13.1 and 13.3 shall be enforceable by
the Buyer independently of each of the others and its validity shall not be
affected if any of the others is invalid.

13.6   If any of the restrictions in clauses 13.1 and 13.3 is void but would be
valid if some part of the restrictions were deleted, the restriction in question
shall apply with such deletion as may be necessary to make it valid.

32



--------------------------------------------------------------------------------



 



13.7   Each Seller acknowledges that the above provisions of this clause are no
more extensive than is reasonable to protect the Buyer as the acquirer of the
Shares.

13.8   In this clause 13, “Restricted Activity” means the operation of any ATM
in the United Kingdom which dispenses the national currency for the time being
of the United Kingdom, but excludes:

  13.8.1   acting as “landlord” (and carrying out maintenance activities) in
relation to a site on which an ATM is installed, where that ATM is operated by a
third party paying a fee to the relevant Seller (whether that fee is fixed or
calculated by turnover or determined in any other way) provided that no Seller
shall be in any way otherwise involved in the operation of the ATM in question
or the processing of transactions in relation to that ATM;     13.8.2  
operating any ATM installed at any site (including for example but without
limitation an airport terminal) at which Travelex UK Limited or any member of
its Seller’s Group carries on any foreign exchange business, whether or not the
ATM in question is located in the bureau at which that foreign exchange business
is carried on; and     13.8.3   operating any ATM which utilises so-called
“Dynamic Currency Conversion” technology;

provided that for a period of two years following Completion, before carrying on
any activity falling within the scope of clauses 13.8.1 and 13.8.2 in relation
to any ATM installed after the date of Completion or in respect of which the
existing contract terminates after Completion, or before carrying on any
activity falling with the scope of clause 13.8.3, Travelex UK Limited shall
(where relevant, to the extent permitted by any relevant landlord or superior
landlord) first offer the Buyer a right of first refusal with regard to the
financial and operational terms on which the ATM in question is to be operated
as set out in clauses 13.9 to 13.13 below.

13.9   The Buyer shall within five Business Days after being notified pursuant
to clause 13.8 advise Travelex UK Limited that it wishes to enter into
negotiations for the operation of the ATM(s) in question. If no such notice is
received within such a period the Buyer shall be deemed to have declined the
offer of first refusal made by Travelex UK Limited and Travelex UK Limited shall
then be free to enter into a contract with any third party for the operation of
the ATM(s) in question.

13.10   If the Buyer advises Travelex UK Limited pursuant to clause 13.9 that it
wishes to enter into negotiations, Travelex UK Limited agrees to enter into good
faith negotiations with the Buyer for a period of 10 Business Days from the date
of receipt of the notification pursuant to clause 13.9 (the “Exclusivity
Period”) for the operation of the ATM(s) in question and during the Exclusivity

33



--------------------------------------------------------------------------------



 



    Period Travelex UK Limited agrees not to enter into any contract with any
third party in respect of the operation of such ATM(s).   13.11   If, after the
Buyer has given notice in accordance with clause 13.9 but before the end of the
Exclusivity Period, the Buyer does not wish to proceed with negotiations with
Travelex UK Limited, the Buyer shall notify Travelex UK Limited in writing of
that fact and on receipt of such notification Travelex UK Limited shall be
entitled to enter into any contract with any third party for the operation of
the ATM(s) in question.   13.12   If following expiry of the Exclusivity Period,
Travelex UK Limited and the Buyer have failed to agree on the terms of an
agreement in relation to the operation of the ATMs in question and Travelex UK
Limited subsequently agrees terms with a third party in relation to the
operation of the same ATMs, then before entering into any agreement with such
third party Travelex UK Limited shall first give the Buyer the opportunity to
enter into such agreement, on the same terms as those agreed to by the third
party. If the Buyer fails to enter into such agreement within 5 Business Days of
receipt of Travelex UK Limited’s offer, then such offer shall be deemed to have
been declined by the Buyer and Travelex UK Limited shall be entitled to enter
into such agreement with the third party in question.   13.13   If the Buyer and
Travelex UK Limited fail to agree on the terms of an agreement in relation to
the operation of the ATM(s) within the Exclusivity Period and any offer made by
Travelex UK Limited in accordance with clause 13.12 is not accepted or is deemed
to have been declined, then Travelex UK Limited shall then be entitled to enter
into a contract with any third party for the operation of the ATM(s) in
question.   14.   GUARANTEE   14.1   In consideration of the Sellers entering
into this Agreement the Guarantor as primary obligor irrevocably and
unconditionally:

  14.1.1   undertakes to ensure the Buyer’s performance of all its obligations
under this Agreement in accordance with its terms and the Company’s performance
of all of its obligations under the Guaranteed Contracts in accordance with
their terms (“Guarantee Obligations”);     14.1.2   guarantees as a continuing
guarantee to the Sellers the performance and observance by the Buyer and the
Company of the Guaranteed Obligations or arising in consequence of any breach of
the Guaranteed Obligations;

34



--------------------------------------------------------------------------------



 



  14.1.3   agrees that if and each time that the Buyer fails to make any payment
to the Sellers when it is due under this Agreement, the Guarantor shall on
demand (without requiring the Sellers first to take steps against the Buyer or
any other person) pay that amount to the Sellers .

14.2   The liability of the Guarantor under this clause shall not be released or
diminished in whole or in part by anything which, but for this provision, might
operate to affect its liability, including without limitation:

  14.2.1   any variation of the terms of this Agreement;     14.2.2   any
forbearance or neglect or delay in seeking the performance of any obligations
under this Agreement or the Guaranteed Contracts or any granting of time for the
performance of those obligations or any other arrangement between the Sellers
(or either of them), the Buyer and the Company or any other person; or    
14.2.3   any unenforceability or invalidity of any obligation of the Buyer or
the Company, so that this clause shall be construed as if there were no such
unenforceability or invalidity.

14.3   The guarantee in clause 14.1 is a continuing guarantee and accordingly
shall remain in force until all of the obligations of the Buyer under this
Agreement and all of the obligations of the Company under the Guaranteed
Contracts have been fully performed or fully satisfied.   14.4   The guarantee
in clause 14.1 shall be in addition to and without prejudice to and not in
substitution for, the performance and observance of the Buyer’s obligations
under this Agreement and the Company’s performance and observance of its
obligations under the Guaranteed Contracts.   14.5   The Guarantor warrants and
represents to the Sellers that:

  14.5.1   the Guarantor is a company duly incorporated and validly existing
under the laws of Oregon;     14.5.2   the Guarantor has all necessary power and
authority to enter into and perform its obligations under this Agreement;    
14.5.3   this Agreement constitutes (or will when executed constitute) valid and
binding obligations on the Guarantor in accordance with their respective terms;

35



--------------------------------------------------------------------------------



 



  14.5.4   the entering into and performance by the Guarantor of its obligations
under this Agreement:

  14.5.4.1   will not result in a breach of any provision of the memorandum or
articles of association or analogous constitutional documentation of the
Guarantor;     14.5.4.2   will not result in a breach of any order, judgment or
decree of any court or governmental, administrative or regulatory body or agency
to which the Guarantor is party or by which it is bound; and     14.5.4.3   does
not require the consent of any third party.

14.6   If any monies paid to the Sellers (or either of them) under this
Agreement have to be repaid by the Sellers to the Buyer by virtue of any
provision or enactment relating to bankruptcy, insolvency or liquidation for the
time being in force or on any other ground, the liability of the Guarantor shall
be computed as if those monies had never been paid to the Sellers at all.   14.7
  For the avoidance of doubt, nothing under clause 14 shall require the
Guarantor to complete the acquisition of the Shares if the Condition set out in
clause 3.1.2 has not been satisfied by the End Date.   15.   PAYMENTS AND
INTEREST   15.1   Payments to be made to the Sellers under this Agreement shall
be made in pounds sterling by telegraphic transfer of immediately available
funds to the following account of the Sellers’ Solicitors:

         
 
  CONFIDENTIAL    

or to any other account of which the Sellers give the Buyer at least three
Business Days’ notice from time to time.

36



--------------------------------------------------------------------------------



 



15.2   Payment to be made to the Buyer under this Agreement shall be made in
pounds sterling by telegraphic transfer of immediately available funds to the
following account of the Buyer’s Solicitors:

         
 
  CONFIDENTIAL    

15.3   Payment of any sum to a party’s solicitors will discharge the obligations
of the relevant party to pay the sum in question, and that party shall not be
concerned to see the application of the monies so paid.   16.   BOOKS AND
RECORDS       The Buyer shall ensure that all records (whether in electronic or
in any other form) of the Buyer relating to the business of the Company which
are relevant in connection with any Warranty Claim or other claim against the
Sellers under this Agreement are retained for so long as any actual or
threatened Warranty Claim or other claim remains outstanding. The Buyer shall
ensure that the Sellers are provided as soon as reasonably practicable after
request with access to those records and is permitted at the Sellers’ expense to
make copies of them.   17.   ASSIGNMENT   17.1   Subject to clause 17.2, no
party and no third party referred to in clause 21.1 may assign or otherwise
dispose of any rights under this Agreement, at law or in equity, including by
way of security or declaration of trust. Any purported assignment in breach of
this clause shall be void and confer no rights on the purported assignee.   17.2
  The Buyer may assign its rights under this Agreement to any member of the
Buyer’s Group provided (a) that the terms of any such assignment shall provide
for the rights to be re-assigned to the Buyer in the event that the assignee
ceases to be a member of the Buyer’s Group, and in default of any such
re-assignment, those rights shall lapse and (b) any liability of the Sellers to
the assignee shall not exceed the liability of the Sellers to the Buyer in the
absence of that assignment.

37



--------------------------------------------------------------------------------



 



18.   ANNOUNCEMENTS AND CONFIDENTIALITY   18.1   No party may make any press
release or other public announcement about this Agreement or the transactions
contemplated by it, or disclose any of the terms of this Agreement, except with
the consent of the other party.   18.2   Clause 18.1 shall not apply to any
disclosure made by a party to a member of its Group or to its professional
advisers, or to any announcement or disclosure required by the laws of any
relevant jurisdiction or by any competent regulatory or governmental body or
securities exchange in any relevant jurisdiction, provided that the party
required to make such an announcement or disclosure shall first take all such
steps as may be reasonable and practicable in the circumstances to consult with
the other party, and shall take into account its reasonable comments.   18.3  
Each party shall ensure that any member of its Group or professional adviser to
which it discloses information under clause 18.2 is made aware of the
obligations of confidentiality contained in this clause and complies with this
clause as if binding on it directly.   19.   COSTS       Each party shall bear
its own costs and expenses in connection with the preparation, negotiation,
execution and performance of this Agreement and the documents referred to in it.
  20.   NOTICES   20.1   Any notice, consent or other communication given under
this Agreement shall be in writing and in English, and signed by or on behalf of
the party giving it, and shall be delivered by hand or sent by prepaid recorded
or special delivery post (or prepaid international recorded airmail if sent
internationally) or by fax as follows (and, for the avoidance of doubt, may not
be given by email):       to the Buyer:

         
 
  For the attention of:   Ashley Dean, Managing Director
 
       
 
  Address:   TRM (ATM) Limited, 1A Meadowbrook, Maxwell Way, Crawley, West
Sussex RH10 9SA
 
       
 
  Facsimile number:   01293 585091

38



--------------------------------------------------------------------------------



 



    with a copy (which shall not constitute notice) to Amy Krallman, Esq.,
Senior Vice President and General Counsel, TRM Corporation at Team Headquarters,
5208 NE 122nd Avenue, Portland, Oregon 97230 USA; and       to the Sellers:

         
 
  For the attention of:   the Company Secretary
 
       
 
  Address:   Travelex Limited, 65 Kingsway, London WC2B 6TB
 
       
 
  Facsimile number:   020 7400 4001
 
       
 
  and    
 
       
 
  For the attention of:   the Company Secretary
 
       
 
  Address   Snax 24 Corporation Limited, Archway House, 105a High Street,
 
      Berkhamsted, Hertfordshire HP4 2DG
 
       
 
  Facsimile number:   01442 873 420

    with a copy (which shall not constitute notice) to the Sellers’ Solicitors
(Reference: SJH).   20.2   Any party may from time to time notify the others of
any other person, address or fax number for the receipt of notices or copy
notices. Any such change shall take effect five Business Days after notice of
the change is received or (if later) on the date (if any) specified in the
notice as the date on which the change is to take place.   20.3   Any notice,
consent or other communication given in accordance with clause 20.1 and received
after 5.30 p.m. on a Business Day, or on any day which is not a Business Day,
shall for the purposes of this Agreement be regarded as received on the next
Business Day.   20.4   The provisions of clause 20.1 shall not apply in relation
to the service of process in any legal proceedings arising out of or in
connection with this Agreement.   21.   THIRD PARTY RIGHTS   21.1   Members of
either Seller’s Group may rely upon and enforce the terms of clauses 10.1 and
10.8 (guarantees and indebtedness), the Company may rely upon and enforce the
terms of clauses 10.2 and 10.8 (guarantees and indebtedness) and the directors
and employees of the Company may rely upon and enforce the terms of clause 11.4
(waiver of rights in relation to warranties).

39



--------------------------------------------------------------------------------



 



21.2   Notwithstanding any other provision of this Agreement, the Sellers and
the Buyer may by agreement in writing rescind or vary any of the provisions of
this Agreement without the consent of any third party, and accordingly section
2(1) of the Contracts (Rights of Third Parties) Act 1999 shall not apply.   21.3
  Except as otherwise stated in this Agreement, a person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to rely upon or enforce any term of this Agreement. This clause shall not
affect any right or remedy of a third party which exists or is available apart
from that Act.   22.   OBLIGATIONS AFTER COMPLETION AND FURTHER ASSURANCE   22.1
  At or after Completion, the Sellers shall execute all such documents and do or
cause to be done all such other things as the Buyer may from time to time
reasonably require in order to vest in the Buyer legal title to and the benefit
of the Shares. Nothing in this clause 22.1 or under this Agreement shall require
either Seller to pay any stamp duty or stamp duty reserve tax in relation to the
sale of the Shares.   22.2   After Completion, the Buyer shall use all
reasonable endeavours to make available to the Sellers the assistance of those
of the employees employed by the Company who were so employed at or before
Completion as the Sellers may from time to time reasonably require in connection
with any proceedings against the Sellers of which the relevant employees have
particular knowledge, whether by virtue of their involvement in the matters
giving rise to the proceedings or otherwise.   22.3   Save as permitted under
the Transitional Services Agreement, the Buyer shall not at any time after
Completion use in the course of any business the name Travelex, the phrase
“Travelex Worldwide Money” and the Travelex Worldwide Money logo or any
confusingly similar names or logos.   23.   NO MERGER       The provisions of
this Agreement shall remain in full force and effect notwithstanding Completion.
  24.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts and by the parties to it on separate counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument, and shall not be effective until each of the parties has executed at
least one counterpart.

40



--------------------------------------------------------------------------------



 



25.   ENTIRE AGREEMENT   25.1   This Agreement and the documents referred to in
it together constitute the entire agreement and understanding of the parties and
supersede any previous agreement between the parties relating to the subject
matter of this Agreement.   25.2   The Buyer acknowledges that no provisions are
to be regarded as implied into this Agreement, save for those implied by law and
which are not lawfully capable of being excluded. All implied provisions
lawfully capable of being excluded are excluded for all purposes.   25.3   In
entering into this Agreement, and subject to schedule 4, each party accepts that
it is not relying on any representation, warranty or on any other information or
statement of opinion or belief, including, without limitation, replies to due
diligence enquiries, whether written or oral, express or implied, and whether
made or given by another party or by any of their respective advisers, which is
not expressly comprised within or the subject of any of the Warranties.   25.4  
So far as it remains to be performed this Agreement shall continue in full force
and effect notwithstanding Completion.   25.5   No exercise or failure to
exercise a right under this Agreement or otherwise or to invoke a remedy shall
constitute a waiver of that or any other right or remedy.   25.6   Nothing in
this clause 25 shall limit any liability of either of the Sellers for fraud.  
26.   GOVERNING LAW AND JURISDICTION   26.1   This Agreement shall be governed
by and construed in accordance with the law of England and Wales. Each party
irrevocably submits to the exclusive jurisdiction of the courts of England and
Wales over any claim, dispute or matter arising under or in connection with this
Agreement.   26.2   Each party irrevocably waives any objection which it may
have now or later to proceedings being brought in the courts of England and
Wales and any claim that proceedings have been brought in an inconvenient forum.
Each party further irrevocably agrees that a judgment in any proceedings brought
in the courts of England and Wales shall be conclusive and binding upon each
party and may be enforced in the courts of any other jurisdiction.   26.3  
Nothing in this Agreement shall affect the right to serve process in any manner
permitted by law.

THIS AGREEMENT has been executed by or on behalf of the parties on the date at
the top of page 1.

41



--------------------------------------------------------------------------------



 



SCHEDULE 1
Details of the Company

     
Date and place of incorporation:
  3 August 2000, England and Wales
 
   
Registered number:
  4046739
 
   
Registered office:
  65 Kingsway, London WC2B 6TD
 
   
Share capital:
   
 
   
               Authorised:
  £1,000 divided into 500 A ordinary shares of £1 each and 500 B ordinary Shares
of £1 each
 
   
               Issued:
  £1,000 divided into 500 A ordinary shares of £1 each and 500 B ordinary Shares
of £1 each
 
   
Directors:
  William Aherne
 
  Nicholas Cockett
 
  Lloyd Dorfman
 
  Alan Goldman
 
  Clive Kahn
 
  Clive Nation
 
  Gerald Ronson
 
  Lisa Ronson
 
   
Secretary:
  Sylvain Pignet
 
   
Shareholders:
  Travelex UK Limited (500 A ordinary shares of £1 each)  
 
  Snax 24 Corporation Limited (500 B ordinary shares of £1 each)
 
   
Auditors:
  PricewaterhouseCoopers LLP
 
   
Accounting reference date:
  31 December
 
   
Charges:
  None

42



--------------------------------------------------------------------------------



 



Part 1 — General
SCHEDULE 2
Warranties
Part 1: General

1.   SHARES AND OTHER SECURITIES OF THE COMPANY   1.1   The Shares represent the
entire issued share capital of the Company.   1.2   Each Seller is the legal and
beneficial owner of the Shares set out against that Seller’s name in schedule 1,
save that Snax 24 Corporation Limited holds 25 of the Shares registered in its
name on trust for Alan Goldman, but no consent is required for the sale of such
Shares from Mr Goldman.   1.3   The Company has no debentures or other
securities in issue.   1.4   No person has the right (whether exercisable now or
at a future date and whether contingent or not) to subscribe for, or to convert
any security into, any shares, debentures, loan capital or other securities of
the Company.   2.   SHADOW DIRECTORS       No person who is not named in
schedule 1 is a shadow director (within the meaning of section 741(2) Companies
Act 1985) of the Company.   3.   SUBSIDIARIES AND BRANCHES   3.1   The Company
has no interest in nor is it under a subsisting obligation to acquire any
interest in any shares, debentures or other securities of any other body
corporate.   3.2   The Company has no branch or other place of business or
permanent establishment outside the United Kingdom.   4.   COMMISSION       No
person is entitled to receive from the Company any finder’s fee or brokerage or
other commission in connection with the sale of the Shares to the Buyer.

43



--------------------------------------------------------------------------------



 



Part 1 — General

5.   INSOLVENCY   5.1   In this Part 1, “Insolvency Proceedings” means any
formal insolvency proceedings, whether in or out of court, including
liquidation, administration, administrative receivership, receivership, scheme
of arrangement with creditors, moratorium, interim or provisional supervision by
a court or court appointee, winding-up or striking-off.   5.2   The Company is
able to pay its debts as they fall due and has not stopped payment of its debts.
  5.3   The Company has not taken any steps to commence any Insolvency
Proceedings, nor has it received notice that any third party has commenced any
Insolvency Proceedings, in either case whether in relation to the Company or any
part of its assets or undertaking.   6.   AUTHORITY AND CAPACITY OF THE SELLERS
  6.1   Each Seller has all necessary power and authority to enter into and
perform its obligations under this Agreement and all agreements to be entered
into by such Seller pursuant to this Agreement and when executed will constitute
valid and binding obligations on such Seller in accordance with their terms.  
6.2   The sale of the Shares by each Seller under this Agreement:

  6.2.1   will not result in a breach of any provision of the memorandum or
articles of association of that Seller;     6.2.2   will not result in a breach
of any order, judgment or decree of any court or governmental, administrative or
regulatory body or agency to which either Seller is party or by which that
Seller is bound; and     6.2.3   does not require the consent of any third party
which will not have been obtained by Completion.

6.3   All corporate action required by each Seller validly and duly to authorise
the execution and delivery of, and to exercise its rights and perform its
obligations under, this Agreement and any other documents to be executed by it
pursuant to or in connection with this Agreement has been duly taken.

44



--------------------------------------------------------------------------------



 



Part 2 — Accounts, Financial, Banking and Current Trading
Part 2 : Accounts, Financial, Banking and Current Trading

1.   THE ACCOUNTS   1.1   The Accounts were prepared under the historical cost
convention and in accordance with applicable Statements of Standard Accounting
Practice, Financial Reporting Standards, statements from the Urgent Issues Task
Force, other generally accepted accounting practices in the United Kingdom and
the Companies Act 1985.   1.2   The Accounts give a true and fair view of the
state of affairs of the Company as at the end of the financial year to which
they relate and of its loss for the period ended on that date.   1.3   The
Accounts have been prepared applying accounting policies consistently with those
used in the previous financial year of the Company.   1.4   Since the Accounts
Date, other than as disclosed in the Management Accounts or in the document
attached to this Agreement and marked “C”:

  1.4.1   no dividend or other distribution (as defined for the purposes of
section 209 or 210 of ICTA) has been declared, paid or made by the Company;    
1.4.2   the business of the Company has been carried on in the ordinary course
and so as to maintain it as a going concern;     1.4.3   there has been no
material adverse change in the financial or trading position of the Company;    
1.4.4   the Company has not acquired or disposed of or agreed to acquire or
dispose of any business or any material asset;     1.4.5   no debtor has been
released by the Company on terms that he pays less than the book value of any
debt (subject to settlement discounts on the usual terms which have been
disclosed to the Buyer in the Disclosure Letter) and no debt has been written
off or has proved to be irrecoverable to any extent; and     1.4.6   the Company
has not paid any service, management or similar charges or any interest or
amount in the nature of interest to any other person or incurred any liability
to make such a payment.

45



--------------------------------------------------------------------------------



 



Part 2 — Accounts, Financial, Banking and Current Trading

2.   MANAGEMENT ACCOUNTS       The Management Accounts:   2.1   have been
prepared in good faith and with due care and so far as the Sellers are aware,
are not misleading; and   2.2   fairly reflect the profits and losses, assets
and liabilities of the Company during the period to which they relate.   3.  
DEBTORS   3.1   There are no debts owing to the Company (whether or not due for
payment) other than trade debts incurred in the ordinary and proper course of
business.   3.2   The Company has not factored or discounted any debt arising to
it as at Completion.   4.   CREDITORS AND LIABILITIES   4.1   The Company has no
creditors or any other liabilities other than those incurred in the ordinary
course of business.   4.2   The Sellers have disclosed to the Buyer full details
of the amount of the Shareholder Loans and the Inter-Company Debts and the
Borrowings (in the latter two cases as at the date of this Agreement).   4.3  
Annexed to the Disclosure Letter is a list of the trade creditors as at 24
August 2005 of the Company to whom sums in excess of £10,000 each remain unpaid
at 30 days after invoice.   5.   GOVERNMENT GRANTS       The Company has not
applied for, or received, any grant, investment, subsidy or financial assistance
from any government department or agency or any local or other authority.   6.  
BANK ACCOUNTS       The Disclosure Letter contains the account details of all
bank accounts of the Company as at the date of this Agreement.

46



--------------------------------------------------------------------------------



 



Part 2 — Accounts, Financial, Banking and Current Trading

7.   FACILITIES       There are no financial facilities available to the Company
from any person other than the Sellers or members of either Seller’s Group nor
are there any loans outstanding from the Company to any person other than the
Sellers or members of either Seller’s Group.   8.   LOANS TO DIRECTORS AND
CONNECTED PERSONS       There will not be outstanding immediately after
Completion:   8.1   any loan made by the Company to, or debt owing to the
Company by, either Seller or any director of the Company or any person connected
with any of them;   8.2   any agreement or arrangement to which the Company is a
party and in which either Seller or any director of the Company or any person
connected with any of them is interested;   8.3   any agreement or arrangement
between the Company and any company of which it is a subsidiary or another
subsidiary of any such company (including but not limited to any such agreement
or arrangement under which the Company is, or may in the future become, liable
to pay any service, management or similar charge or to make any payment of
interest or in the nature of interest).

47



--------------------------------------------------------------------------------



 



Part 3 — Compliance and Litigation
Part 3 : Compliance and Litigation

1.   CONDUCT OF BUSINESS       So far as the Sellers are aware neither the
Company nor any of its officers (during the course of their duties) has done or
omitted to do any act or thing which is in material contravention of any
legislation in the United Kingdom to which the Company is subject and has, so
far as the Sellers are aware, dealt with its assets in all material respects in
accordance with all applicable law and administrative requirements.   2.  
COMPETITION LAW   2.1   So far as the Sellers are aware, the Company is not nor
has it been during the period of the Sellers’ ownership, a party to or concerned
in any agreement, concerted practice or course of conduct which in whole or part
infringes the competition, monopolies, mergers or anti-trust law of any country
in which it has assets or carries on business.   2.2   So far as the Sellers are
aware, in relation to competition or anti-trust matters, the Company:

  2.2.1   has not given any undertaking or assurance which is still binding on
it, to; or     2.2.2   is not subject to any order of or any investigation by;
or     2.2.3   has not received any process, notice, request for information or
other written communication from,

    any court or the European Commission, the EFTA Surveillance Authority, the
Office of Fair Trading, the Competition Commission, the Secretary of State for
Trade and Industry or any other competition, monopolies, mergers or other
authority having jurisdiction in competition or anti-trust matters under any
competition or anti-trust legislation in any country in which the Company has
assets or carries on business.   3.   BOOKS, RECORDS, RETURNS AND CORPORATE
ORGANISATION   3.1   The register of members of the Company is in the possession
and ownership or under the control of the Company and is complete, accurate and
up to date.   3.2   No claim has been made in writing to the Company that the
register of members is incorrect or should be rectified.

48



--------------------------------------------------------------------------------



 



Part 3 — Compliance and Litigation

3.3   All returns, particulars, resolutions and other documents required to be
given or delivered by the Company to the registrar of companies have been
correctly made up in all material respects and duly given or delivered.   3.4  
All material records and material information belonging to the Company (whether
or not held in written form) are in its exclusive possession, under its direct
control and subject to unrestricted access by it.   3.5   The copies of the
memorandum and articles of association of the Company annexed to the Disclosure
Letter are true and complete copies, having attached to them copies of all
resolutions and agreements referred to in section 380(2) of the Companies Act,
and the Company has complied in all material respects with all the provisions of
its memorandum and articles of association and, in particular, has not entered
into any ultra vires transaction.   3.6   The Company has not at any time:

  3.6.1   repaid or redeemed or agreed to repay or redeem any shares of any
class of its share capital or otherwise reduced or agreed to reduce any class of
its issued share capital or purchased any of its own shares;     3.6.2   made or
resolved or agreed to make any issue of shares or other securities by way of
capitalisation of profits or reserves; or     3.6.3   given any financial
assistance in contravention of section 151 of the Companies Act.

3.7   All material licences, permissions and consents required for the carrying
on of the business of the Company have been obtained by it and are in full force
and effect and the Sellers are not aware of any circumstances which would be
likely to result in any of those licences, permissions or consents being revoked
or not renewed in the ordinary course.   4.   LITIGATION   4.1   The Company is
not currently engaged, nor has it during the period of two years ending on the
date of this Agreement been engaged, in any litigation, prosecution,
arbitration, mediation, conciliation or expert determination whether as claimant
or defendant or in any other capacity where the amount claimed, contested or in
dispute was in excess of £15,000.   4.2   The Company has not received notice
that it is subject to any investigation, inquiry or enforcement proceedings or
other process by any governmental, administrative or quasi-

49



--------------------------------------------------------------------------------



 



Part 3 — Compliance and Litigation

    governmental regulatory body or agency nor is the Company in dispute with
any such body or agency.   4.3   So far as the Sellers are aware there are no
dispute resolution processes, proceedings and other processes or disputes such
as are referred to in paragraphs 4.1 and 4.2 of this part 3 pending or
threatened by or against the Company.   4.4   So far as the Sellers are aware,
neither the Company nor any person for whose acts or defaults the Company may be
vicariously liable has:

  4.4.1   induced a person to enter into an agreement or arrangement with the
Company by means of an unlawful payment, contribution, gift or other inducement;
    4.4.2   offered or made an unlawful payment, contribution, gift or
inducement to a government official or employee; or     4.4.3   directly or
indirectly made an unlawful contribution to a political activity.

4.5   There is not, nor during the last three years has there been, any
agreement or arrangement (legally enforceable or not) to which the Company is or
was a party and in which either of the Sellers, any director or former director
of the Company or any person connected with any of them is or was interested in
any way.   4.6   No person is entitled to receive from the Company a finder’s
fee, brokerage or commission in connection with this Agreement or anything
contained in it.   5.   DATA PROTECTION   5.1   In this paragraph 5 of part 3 of
schedule 2, “Personal Data” has the meaning given to it in the Data Protection
Act 1998.   5.2   As far as the Sellers are aware, the Company is in material
compliance with all relevant requirements of:

  5.2.1   the Data Protection Act 1998; and     5.2.2   the Privacy and
Electronic Communications (EC Directive) Regulations 2003.

5.3   The Company is duly registered as a data controller under the Data
Protection Act 1998 for all purposes for which registration is required in
respect of the processing of Personal Data by or on

50



--------------------------------------------------------------------------------



 



Part 3 — Compliance and Litigation

    behalf of the Company and all due and requisite fees in respect of such
registration have been paid.   5.4   The Company has not received an Enforcement
Notice under the Data Protection Act 1998.

51



--------------------------------------------------------------------------------



 



Part 4 — Contracts
Part 4 : Contracts

1.   MATERIAL CONTRACTS   1.1   A copy of each agreement under which the Company
enjoys rights or by which the Company is bound at the date of this Agreement and
which is material for the purposes of paragraph 1.2 of this part 4, is annexed
to the Disclosure Letter (or, where any such agreement is not in writing,
details of the key terms of that agreement is contained in the Disclosure
Letter).   1.2   The following agreements shall be regarded as material for the
purposes of this paragraph 1.2, namely any agreement for:

  1.2.1   the purchase, sale or leasing (including rental) of any ATM and
related security equipment;     1.2.2   the use of software on or in connection
with an ATM;     1.2.3   the installation and/or de-installation of ATMs;    
1.2.4   the identification of sites at which the Company might wish to install
and/or operate an ATM;     1.2.5   the borrowing of cash for installation in an
ATM;     1.2.6   the transportation of cash and/or the installation of cash in
an ATM;     1.2.7   the maintenance of an ATM including cleaning (distinguishing
between first line maintenance and second line maintenance);     1.2.8  
connectivity between any ATM and the shared network operated by LINK Interchange
Network Limited established for the purpose, inter alia, of serving the ATMs of
network members and others and of permitting the customers of such members to
withdraw cash from their accounts mechanically and electronically;     1.2.9  
the provision of any processing, settlement or transaction services or the
provision of telecommunications services in relation to an ATM;     1.2.10  
mobile phone top up and/or on screen advertising; and     1.2.11   the provision
of telecommunications hardware and communications lines and associated
maintenance services.

52



--------------------------------------------------------------------------------



 



Part 4 — Contracts

1.3   So far as the Sellers are aware, the Company has not materially breached
and no counterparty is in material breach of any of the agreements referred to
in paragraph 1.1 of this part 4, and the Company has not received notice from
any counterparty alleging any such material breach by the Company.   1.4   There
is no subsisting dispute of a material nature between the Company and any other
person in relation to any of the agreements referred to in paragraph 1.1 of this
part 4, and there are no circumstances which the Sellers believe to be likely to
give rise to any such dispute. For the purposes of this paragraph, “material
nature” shall mean involving an amount in excess of £15,000.   1.5   The Company
has not given notice or received any written notice terminating any of the
agreements referred to in paragraph 1.1 of this part 4.   1.6   The Company is
not a party to any subsisting agreement: 1.6.1 which is not in the ordinary
course of business or which is not on arm’s length terms;

  1.6.2   pursuant to which the Company has disposed of any shares or business
and remains subject to any actual or contingent liability;     1.6.3   which
involves obligations of the Company which the Sellers believe the Company is
unlikely to be able to perform;     1.6.4   which is any contract of guarantee,
indemnity or suretyship or any contract to secure any obligation of any person;
    1.6.5   under which the Company has granted any third party the right to buy
any assets owned or used by the Company; or     1.6.6   (being an agreement for
the supply of goods or services to the Company for an annual consideration in
excess of £50,000 plus VAT (if applicable)) and save as disclosed in the list
referred to in clause 9.2.10 in relation to any Site Agreement, which may be
terminated pursuant to its terms as a result of this Agreement (or Completion)
or which contains a provision entitling the counterparty to terminate the
contract on a change of control of the management or shareholders of the
Company.

1.7   The Company is not, nor has it agreed to become, a member of any
partnership, joint venture or consortium or a party to any other arrangement for
sharing income, profits, losses or expenses.

53



--------------------------------------------------------------------------------



 



Part 4 — Contracts

2.   POWERS OF ATTORNEY AND AUTHORITIES       There are no subsisting powers of
attorney given by the Company and no other subsisting written authorities by
which any person may execute any document, enter into any agreement or do or
agree to do anything on behalf of the Company.

3.   SUPPLIERS       During the last 12 months, no party to a Site Agreement and
no party to an agreement for the supply of goods or services to the Company for
an annual consideration in excess of £50,000 (plus VAT if applicable) has
stopped trading with or supplying the Company or reduced, or indicated in
writing an intention to reduce, substantially the terms on which it is prepared
to trade with or supply the Company (other than normal price and quota changes).

54



--------------------------------------------------------------------------------



 



Part 5 — Assets
Part 5: Assets

1.   ASSETS SUFFICIENT FOR THE BUSINESS   1.1   The assets and rights owned by
or licensed to the Company, together with assets held under any finance lease,
hire purchase and rental or credit sale agreements referred to in the Disclosure
Letter, comprise all of the assets and rights necessary for the continuation of
the business of the Company as carried on at the date of this Agreement.   1.2  
The business of the Company as carried on at the date of this Agreement does not
require the use of any material assets or rights owned by, or any material
services supplied by, either Seller or any member of either Seller’s Group.  
1.3   The 3 DES/EMV upgrade has been successfully completed on all of the
Company’s ATMs.   2.   OWNERSHIP AND POSSESSION OF ASSETS   2.1   All assets
used by the Company in the course of its business as carried on at the date of
this Agreement or which are necessary for the continuation of its business,
other than any asset held under a finance lease, hire purchase and rental or
credit sale agreement referred to in the Disclosure Letter are legally and
beneficially owned by the Company free from Encumbrances, and so far as the
Sellers are aware, no person has claimed to be entitled to an Encumbrance or
title in respect of any such asset.   2.2   All of the material tangible assets
owned by the Company, or which the Company has the right to use, are in the
possession and ownership or under the control of the Company.   3.   INSURANCE  
3.1   Annexed to the Disclosure Letter is a summary of the level of cover and
insured risks under the insurance policies maintained by or on behalf of the
Company.   3.2   All premiums due on the subsisting insurance policies of or
covering the Company have been duly paid, all other material conditions of those
policies have been performed and observed, and so far as the Sellers are aware,
there are no circumstances which might result in any such insurance policy
becoming void or voidable.   3.3   No subsisting insurance policy of or covering
the Company is subject to any special or unusual terms or restrictions.

55



--------------------------------------------------------------------------------



 



Part 5 — Assets

3.4   The Disclosure Letter contains complete and accurate details of all
insurance claims in excess of £15,000 made by the Company during the period of
two years ending on the date of this Agreement. So far as the Sellers are aware,
there are no circumstances which would entitle the Company to make a claim in
excess of £25,000 or which would be required under any of its subsisting
insurance policies to be notified to the insurers.   3.5   The Company has, and
at all material times has had, valid insurance cover in respect of its business
and assets   4.   CONDITION AND MAINTENANCE OF PLANT       All ATMs and all
other plant, machinery, vehicles and office and other equipment owned or used by
the Company in the course of its business are in reasonable repair and condition
subject to fair wear and tear and having regard to age and usage and are
regularly maintained.   5.   LEASED ASSETS       Details of all material assets
held by the Company under a finance lease or a hire purchase, rental, credit
sale or other similar agreement as set out in the Disclosure Letter.   6.  
CHARGES       All charges in favour of the Company and which require
registration under the Companies Act 1985 have been duly registered.

56



--------------------------------------------------------------------------------



 



Part 6 — Sites and Environment
Part 6: Sites and Environment

1.   SITES       For the purposes of the Warranties in paragraphs 1.1 and 1.2 of
this schedule, agreements for sites entered into without breach of schedule 5
shall not be regarded as Site Agreements when those Warranties become Repeated
Warranties.   1.1   The Company has no interest in real property other than
those sites listed in schedule 6 which relate to the business of the Company (as
opposed to those sites which relate to the Business) and the agreements in
respect of such sites being referred to in this Agreement as “Site Agreements”.
  1.2   All Site Agreements are attached to the Disclosure Letter.   1.3   The
information set out in schedule 6 and in the Disclosure Letter with respect to
the number of ATMs which are the subject of each Site Agreement is accurate in
all respects.   1.4   The Company has observed and performed the material
covenants and conditions contained in the Site Agreements in all material
respects and has received no complaint regarding any alleged breach of covenant
or conditions under any Site Agreement.   1.5   The Company has not received any
notice to terminate a Site Agreement and the Sellers are not aware of any
intention or circumstance that may give rise to such termination.   1.6   So far
as the Sellers are aware, the Company has only obtained planning permission for
those specific ATMs listed in the schedule to be provided by the Sellers on
Completion in accordance with clause 9.2.11.   1.7   So far as the Sellers are
aware, in relation to those ATMs where planning permission has been obtained (as
listed in the Disclosure Letter), such planning permission has been complied
with by the Company.   1.8   No interest of the Company under any Site Agreement
has been registered at HM Land Registry.   2.   ENVIRONMENT       So far as the
Sellers are aware, the Company has complied with Environmental Law in all
material respects.

57



--------------------------------------------------------------------------------



 



Part 7 — Pensions
Part 7: Pensions

1.   NO OTHER ARRANGEMENTS       Except for the Pension Scheme, the Company does
not participate in or contribute to any personal pension schemes or any
occupational pension schemes (whether or not legally binding) the main or only
purpose of which is to provide pension, retirement or death benefits for any of
its employees or for the widow, widower, child or dependant of any such employee
(the “Pensionable Employees”).   2.   NO ASSURANCES ETC       The Company has
not given any undertaking as to the introduction, continuance, improvement or
increase of any benefit of kind described in paragraph 1 of this part 7 and is
neither paying nor has in the last two years paid any such benefit to any
employee.   3.   CONTRIBUTIONS       The Company has paid all contributions,
expenses and insurance premiums which have fallen due for payment by it to the
Pension Scheme.   4.   MORAL HAZARD       No contribution notice or financial
support direction under the Pensions Act 2004 has been issued to the Company or
to any other person in respect of the Pension Scheme and there is no fact or
circumstances likely to give rise to any such notice or direction.   5.  
STAKEHOLDER       The Company has facilitated access for its Pensionable
Employees who are not members of the Pension Scheme to a designated stakeholder
scheme as required by Section 3 of the Welfare Reform and Pensions Act 1999.  
6.   LITIGATION       No claims or complaints have been made or are pending or
threatened in relation to the Pension Scheme or in respect of the provision of
(or failure to provide) pension, lump sum or death benefits in relation to any
of the Pensionable Employees and so far as the Sellers are aware there is no
fact or circumstance likely to give rise to such claims or complaints.

58



--------------------------------------------------------------------------------



 



Part 7 — Pensions

7.   DEFINED BENEFIT PROMISE       No written undertaking or written assurance
(whether or not legally enforceable) has been given to any person that any
benefits under the Pension Scheme (other than lump sum benefits on death in
service) will be calculated by reference to any person’s remuneration or length
of service or will be approximately or exactly any amount.   8.   OTHER   8.1  
All material documentation relating to the Pension Scheme is annexed to the
Disclosure Letter.   8.2   So far as the Sellers are aware no discrimination on
grounds of sex, disability, marital status, hours of work, fixed-term or
temporary agency workers, sexual orientation, religion or belief is, or has at
any stage, been made in the provision of pension, lump sum or death benefits by
the Company in relation to any of the Pensionable Employees.   8.3   The
liability for all lump sum death benefits which may become payable under the
Pension Scheme to any member is fully insured with a reputable insurance company
on normal terms and at normal rates with all lives assured being treated as
enjoying good health. The Sellers have not been notified of any action or
omission which would enable any insurance company which has issued or has
undertaken to issue any policy for the purpose of any of the schemes to avoid
making payment under such policy.

59



--------------------------------------------------------------------------------



 



Part 8 — Employment
Part 8 : Employment
For the purposes of the Warranties in paragraphs 1.1, 1.2, 1.3, 1.4 and 1.13,
persons who become Employees after the date of this Agreement or offers of
employment made after the date of this Agreement in either case without breach
of schedule 5 shall not be regarded as Employees or the subject of any such
offer when those Warranties become Repeated Warranties.

1.   The Sellers warrant that:   1.1   the Disclosure Letter contains details of
the identities, dates of birth, job titles, basic annual salaries, bonuses,
commission and benefits of all the Employees;   1.2   copies of all of the
standard contracts applying to the Employees are annexed to the Disclosure
Letter;   1.3   there are no persons engaged or employed by the Company except
the Employees;   1.4   the Disclosure Letter contains details of any outstanding
offer of employment made to any individual by the Company;   1.5   there are no
agreements between the Company and any trade union or other body representing
the Employees nor are there any works councils or staff associations or other
employee representatives in place;   1.6   as far as the Sellers are aware,
there is no material outstanding or threatened claim or legal proceeding against
the Company where the amount claimed is in excess of £10,000 by any Employee or
any former employee of the Company in relation to his or her employment;   1.7  
the Company has not agreed for the future any variation of any of the terms
referred to in paragraph 1.1 above;   1.8   the Sellers are not aware of any
Employee who has been off sick for a period of 30 days or more in the six month
period ending at the date of this Agreement (whether or not consecutive) whether
or not they have received, are receiving or due to receive payment under any
sickness or disability or permanent health insurance scheme or Group Protection
Insurance Scheme and so far as the Sellers are aware, there are no claims under
such schemes pending or threatened and in any event that all such claims are
fully covered by insurance;

60



--------------------------------------------------------------------------------



 



Part 8 — Employment

1.9   there is no agreement, scheme or policy of insurance for the payment of
any allowances, lump sums or other like benefits during periods of sickness or
disablement for the benefit of the Employees, save as disclosed in the
Disclosure Letter;   1.10   there are no agreements for the provision of
consultancy services to the Company nor are there any persons on secondment to
or from the Company;   1.11   there are no schemes in operation by the Company
under which any Employee is entitled to any remuneration calculated by reference
to the whole or part of the turnover, profits or sales of the Company or to any
other form of bonus or commission or any performance related bonus plan;   1.12
  the Company does not in respect of any Employee operate any approved share
option scheme, share incentive scheme, approved profit sharing scheme,
enterprise management incentive scheme, employee share ownership plan or
unapproved share scheme under which share benefits are provided, in respect of
any Employee. No other company provides any such scheme or plan in respect of
the Employees;   1.13   the Disclosure Letter sets out all material benefits to
which the Employees are entitled. No proposal or commitment has been
communicated to any Employee regarding the introduction, increase or improvement
of any material benefit;   1.14   all subsisting contracts of service and all
contracts for services with any individual to which the Company is a party are
determinable on three months’ notice or less;   1.15   no Employee has given or
received a period of notice terminating his or her employment or engagement
which has not yet expired;   1.16   other than in relation to season ticket
loans, the Company has not made any loan or advance, or provided any other form
of financial assistance, to any Employee which is still outstanding; and   1.17
  except as set out in the Disclosure Letter there are no Employees on maternity
leave.

61



--------------------------------------------------------------------------------



 



Part 9 — Intellectual Property
Part 9: Intellectual Property

1.   DEFINITIONS       In this part 9:

         
 
  “Business Intellectual Property”   means the Intellectual Property Rights
which the Company uses on the date of this Agreement in connection with its
business; and
 
       
 
  “Licence”   means any licence, permission or consent in respect of the use of
any Intellectual Property Rights (including, without limitation, any unwritten
and/or informal licensing arrangement) and any arrangement of which any licence,
permission or consent forms part.

2.   OWNERSHIP   2.1   The Company is either the sole legal and beneficial owner
of the Business Intellectual Property, or the Company has a valid Licence to use
all Business Intellectual Property which it uses.   2.2   The Company does not
own any domain names.   2.3   The Company has not granted a Licence to any
person in respect of the Business Intellectual Property.   3.   ADEQUACY OF
RIGHTS   3.1   The Intellectual Property Rights owned by the Company or used by
the Company pursuant to a Licence comprises all the Intellectual Property Rights
necessary to carry on the business of the Company as at Completion.   3.2   The
Disclosure Letter contains details of all the material Licences granted to the
Company for use of any of the Business Intellectual Property.   4.  
INFRINGEMENTS   4.1   As far as the Sellers are aware, no activities of the
Company infringe any Intellectual Property Rights of a third party or involve
the unlicensed use of a third party’s confidential information or give rise to
liability to pay compensation.

62



--------------------------------------------------------------------------------



 



Part 9 — Intellectual Property

4.2   As far as the Sellers are aware, no third party has made any unauthorised
use or exploitation of any Business Intellectual Property or has infringed any
Business Intellectual Property, and no third party or competent authority has,
within the 12 months prior to the date of this Agreement, made any claim,
challenge or opposition against the Company in relation to the Business
Intellectual Property.   5.   CONFIDENTIAL INFORMATION AND KNOW-HOW   5.1   The
Company enforces and operates reasonable procedures to maintain the
confidentiality of its Confidential Information and Know-How. As far as the
Sellers are aware, such confidentiality has not been materially breached.   5.2
  As far as the Sellers are aware, the Company has not disclosed (except in the
ordinary course of business or subject to a binding confidentiality agreement)
any Confidential Information or Know-How which is material to its business.   6.
  REGISTERED INTELLECTUAL PROPERTY RIGHTS       None of the Intellectual
Property Rights owned by the Company is registered, and no application for
registration of any such Intellectual Property Rights has been made by the
Company.

63



--------------------------------------------------------------------------------



 



Part 10 — Information Technology
Part 10: Information Technology

1.   DEFINITIONS       In this part 10:

         
 
  “Hardware”   means all information technology, telecommunications, network and
peripheral equipment used by the Company at Completion;
 
       
 
  “IT Systems”   means all Hardware and Software; and
 
       
 
  “Software”   means all computer programs which are used by the Company at
Completion.

2.   THE HARDWARE AND SOFTWARE   2.1   The Company owns or is permitted under
agreement to use the Hardware and owns or is licensed to use the Software.   2.2
  None of the Software was designed, written or developed for the Company.   3.
  ADEQUACY OF IT SYSTEMS   3.1   The IT Systems are the only information
technology systems (including equipment and computer programs) required by the
Company to carry on its business as at the date of this Agreement.   3.2   The
IT Systems are in the possession of the Company.   3.3   No third party provides
any part of the IT Systems under any outsourcing, application service provider,
hosting or similar arrangement.   4.   OPERATION AND MAINTENANCE OF IT SYSTEMS  
4.1   The Disclosure Letter contains details of the material agreements for the
use of equipment, licences, maintenance and support agreements specifically
relating to the IT Systems.   4.2   There has been no material disruption to the
business of the Company in the 12 month period ending on the date of this
Agreement due to failures or breakdowns of the IT Systems or any part of them.

64



--------------------------------------------------------------------------------



 



Part 10 — Information Technology



5.   SECURITY OF IT SYSTEMS       The Disclosure Letter contains details of the
security processes in place to protect the IT Systems and the disaster recovery
processes used by the Company to enable the Company to continue to function
without any material disruption in the event of a failure or breakdown of any
part of the IT Systems.

65



--------------------------------------------------------------------------------



 



SCHEDULE 3
Tax
Part 1: Tax definitions and interpretation

1.   TAX DEFINITIONS       In this schedule the following words and expressions
shall have the following meanings unless the context requires otherwise:

                 
 
  “Buyer’s Relief”   (a)   any relief arising to the Company to the extent that
it either arises in respect of an event occurring or period commencing after
Completion; or    
 
               
 
      (b)   any relief arising to any member of the Buyer’s Group (other than
the Company);    
 
                    “Event”   any act, omission, arrangement, transaction or
other event whatsoever including being or ceasing to be a member of a group or
partnership or any other association, and including also the execution of all
provisions of this agreement, and references to the results of an event
occurring or deemed to have occurred on or before Completion and shall include
the combined result of two or more events where one or more of those events have
taken place on or before Completion and outside the ordinary course of business
and the other or others shall have taken place after Completion and within the
ordinary course of business of the Company;

66



--------------------------------------------------------------------------------



 



                      “Group Relief”   losses and other amounts eligible for
surrender pursuant to sections 402 to 413 (inclusive) of ICTA;;
 
                    “ITEPA”   the Income Tax (Earnings and Pensions) Act 2003;
 
                    “Relief”   any loss, relief, exemption, allowance,
deduction, credit or set-off in respect of Tax or relevant to the computation of
income profits or gains for the purposes of any Tax and any right to repayment
of Tax and:
 
               
 
      (a)   any reference to the “use or set-off” of a Relief shall be construed
accordingly;    
 
               
 
      (b)   any reference to the “loss” of Relief includes the absence,
non-existence, reduction or cancellation of any such Relief or such Relief being
wholly or partly unavailable; and    
 
               
 
      (c)   any reference to a “right to repayment of Tax” includes any right to
repayment supplement or interest or other similar payment in respect of Tax, and
cognate expressions shall be construed accordingly;    

67



--------------------------------------------------------------------------------



 



                      “Saveable Amount”   in respect of a Sellers’ Relief, the
amount by which a Tax Liability that would otherwise have given rise to an
actual payment of Tax, can be decreased by the use of that Sellers’ Relief but
excluding Two Million Two Hundred Thousand Pounds only (£2,200,000) of trading
losses which are available for carry forward;
 
                    “SDLT”   Stamp duty land tax;
 
                    “Sellers’ Relief”   any Relief arising to the Company
pursuant to an Event which occurred prior to Completion, other than a Relief
referred to in paragraph 2.1.2 of this part 1;
 
                    “Tax” or “Taxation”   all forms of taxation and duties
imposed in the United Kingdom or elsewhere including but not limited to:
 
               
 
      (a)   in the United Kingdom, income tax to which the Pay As You Earn
system applies, advance corporation tax, any liability arising under section 419
or 601 ICTA, national insurance contributions, value added tax and input tax
with the meaning of section 24 VATA, stamp duty, stamp duty reserve tax and
SDLT;
 
               
 
      (b)   all penalties, surcharges, fines and interest relating to any of the
above; and
 
               
 
      (c)   any payment by way of settlement or compromise of any Tax Demand or
Tax Liability of the Company in respect of any of the above;
 
                    “Tax Authority”   H.M. Revenue & Customs and any other
authority, body or official (whether in the

68



--------------------------------------------------------------------------------



 



                          United Kingdom or elsewhere) competent to assess,
demand, impose, administer or collect Tax or make any decision or ruling on any
matter relating to Tax and in the case of either an obligation to make a
payment, or repay (in whole or in part) any payment, for group relief, the
surrender of advance corporation tax or a transferred tax refund, any person to
whom such payment or repayment is required to be made;
 
               
 
  “Tax Counsel”   (a)   in the case of a claim relating to a Tax Liability
arising in England or Wales, a member of the Bar of England and Wales who has
been called for and has specialised in tax matters for a minimum period of
10 years;
 
               
 
      (b)   in the case of a claim under this deed relating to a Tax Liability
arising outside England and Wales, an equivalent specialist adviser;
 
                    “Tax Demand”   any notice, demand, assessment, letter or
other document issued or other action taken by or on behalf of any Tax Authority
(or any return or other document prepared or to be prepared by or on behalf of
the Company) indicating that:
 
                        (a) the Company or the Buyer has or may have a liability
to make a payment of or in respect of Tax; or
 
                        (b) any Relief or any Buyer’s Relief is, may be or has
been (in whole or in part) lost, set-off or used,

69



--------------------------------------------------------------------------------



 



                          and in respect of which a Tax Claim may be made; and
 
                    “Tax Liability”   the meaning ascribed to it in paragraph
2.1 of this part 1.

2.   TAX INTERPRETATION   2.1   In this schedule reference to a “Tax Liability”
means:

  2.1.1   a liability to make any actual payment or increased payment of or in
respect of Tax (whether or not such liability is a primary liability and whether
or not the person so liable has or may have any right of indemnity or
reimbursement (statutory or otherwise) against any other person);     2.1.2  
the loss of any Relief which has been taken into account in computing, or in
obviating the need for, any provision for Tax in the Accounts or which is
reflected or shown as an asset in the Accounts;     2.1.3   the use or set off
of any Relief which arises in respect of an Event occurring after Completion or
the use or set off of the Two Million Two Hundred Thousand Pounds £2,200,000
trading losses which are available for carry forward as at the Accounts Date
where the use or set off of that Relief has the effect of reducing or
eliminating any Tax Liability of the Company which would otherwise have given
rise to a Tax Claim for which the Sellers would have been liable;     2.1.4  
any liability to make a payment for Group Relief or for the surrender of advance
corporation tax or for a transferred tax refund or any refund;

provided that:

  2.1.5   in cases falling within paragraph 2.1.2 of this part 1 where the
Relief lost:

  2.1.5.1   is a right to a repayment of Tax, the Tax Liability shall be treated
as being equal to the amount of Tax which would have been repaid but for such
loss;     2.1.5.2   would have operated as a deduction from gross income,
profits or gains, the Tax Liability shall be treated as being an amount equal to
the earliest liability of the Company to make an actual payment of Tax which
could have been avoided by the use or set off of that Relief had it not been
lost;

70



--------------------------------------------------------------------------------



 



  2.1.5.3   in cases falling within paragraph 2.1.3 of this part 1, the Tax
Liability shall be treated as being equal to the amount of Tax for which the
Company would have been liable had that liability not been set off or otherwise
extinguished by the use or set off of the Relief in question; and     2.1.5.4  
in any case falling within paragraphs 2.1.4 of this part 1, the Tax Liability
shall be treated as being equal to the amount of the payment required to be paid
or repaid.

2.2   In interpreting and applying this schedule:

  2.2.1   references to a part are references to one of parts 1 to 4 of this
schedule;     2.2.2   any reference to any Event occurring or to anything being
the case includes any Event which is deemed to occur and anything which is
deemed to be the case for Tax purposes;     2.2.3   any reference to income,
profits or gains earned, accrued or received or having arisen includes income,
profits or gains deemed to be or treated as being earned, accrued or received or
as having arisen for any Tax purposes;     2.2.4   any reference to an Event
occurring “in the ordinary course of the Company’s business” in this schedule
shall not include:

  2.2.4.1   any transaction or arrangement or series of transactions or
arrangements which relate to or involve the acquisition or disposal of an asset
or the supply of services (including the lending of money, or the hiring or
licensing of tangible or intangible property) which is not entered into on arm’s
length terms but only (in the case of an acquisition of an asset or the receipt
of services) to the extent of the excess (if any) of the consideration actually
paid over the consideration deemed to have been paid and (in the case of a
disposal of an asset or the supply of services) to the extent of the excess (if
any) of the consideration deemed to have been received over the consideration
actually received;     2.2.4.2   any transaction or arrangement or series of
transactions or arrangements which relate to or involve any company becoming or
ceasing to be treated as a member of a group of companies or as

71



--------------------------------------------------------------------------------



 



      becoming or ceasing to be associated or connected with any other person
for Tax purposes;     2.2.4.3   anything which involves, or leads directly or
indirectly to, the receipt by a Company of any demand in respect of any Tax
Liability (other than in respect of income tax payable via the pay as you earn
system, national insurance contributions or VAT) of, or properly attributable
to, another person (other than another Company);     2.2.4.4   any transaction
or arrangement or series of transactions or arrangements which include any step
or steps having no commercial or business purpose other than the reduction,
avoidance or deferral of a Tax Liability; and

  2.2.5   any reference to the last date on which a payment of Tax can be made
or to the last date on which the Company is liable to make an actual payment of
Tax (and cognate expressions) shall be interpreted as meaning the last date on
which a payment in respect of Tax can be made to the appropriate Tax Authority
without incurring a liability (contingent or otherwise) to interest or a charge
or penalty in respect of late payment of such Tax.

72



--------------------------------------------------------------------------------



 



Part 2: Tax Warranties

1.   GENERAL   1.1   All returns, computations and information which are, or
have been, required to be made or given by the Company for any Taxation purpose:

  1.1.1   have been made or given within the requisite periods and on a proper
basis and were, when made and remain, true and accurate; and     1.1.2   so far
as the Sellers are aware, none of them is the subject of any dispute with any
Tax Authority.

1.2   Every claim or election for capital allowances which has been taken into
account for the purposes of the Accounts has been or will be duly submitted
within the requisite periods and its validity is not so far as the Sellers are
aware likely to be questioned or challenged by the relevant Tax Authority.   1.3
  The Company is not involved in any dispute with, or investigation, audit or
discovery by, any Tax Authority and, so far as the Sellers are aware, no such
dispute, investigation, audit or discovery is pending or likely to arise.   1.4
  No accounting period of the Company for corporation tax purposes has ended
since the Accounts Date.   1.5   The Company:

  1.5.1   has duly and punctually paid all Taxation which it has become liable
to pay before the date of this Agreement; and     1.5.2   has duly deducted and
accounted for all Taxation due to have been deducted or accounted for by it
before the date of this Agreement.

1.6   The Company is not liable to pay interest on, or penalties in respect of,
any unpaid Taxation or any default in respect of any Taxation matter.   1.7   No
Taxation Authority has agreed to operate any special arrangement (being an
arrangement not based on a strict and detailed application of the relevant
legislation) in relation to the affairs of the Company.

73



--------------------------------------------------------------------------------



 



1.8   The Company has complied with all the record keeping requirements of
Taxation law applicable to it in all material respects.   1.9   So far as the
Sellers are aware, all transactions entered into by the Company after 1 January
2004 have been entered into on an arm’s length basis and the consideration (if
any) charged, received or paid by the Company on all transactions entered into
by it has been equal to the consideration which might have been expected to be
charged, received or paid (as appropriate) between independent persons dealing
at arm’s length and no notice or enquiry has been made pursuant to Schedule 28
AA ICTA in connection with any such transaction.   1.10   The Company has at no
time been a member of a group of companies as defined in section 170 TCGA.  
1.11   So far as the Sellers are aware, the Company is not nor is it likely to
become liable to pay, or make reimbursement or indemnity in respect of any
Taxation (or amounts corresponding to Taxation) in consequence of the failure by
any other person to discharge that Taxation.   1.12   So far as the Sellers are
aware, there has been no major change in nature or conduct of the Company’s
trade in the three years preceding Completion.   1.13   The amount of provision
for deferred tax contained in the Accounts was at the date of the Accounts were
prepared adequate and fully in accordance with UK GAAP.   1.14   So far as the
Sellers are aware, no circumstance or event has occurred which will or may cause
the disallowance of any trading losses claimed prior to Completion or be the
object of any dispute with any Tax Authority and the Company is not aware of any
reason why such losses might cease to be available or might become restricted
(including by virtue of section 768 or 768A ICTA.   1.15   The Sellers warrant
that so far as the Sellers are aware Two Million Two Hundred Thousand Pounds
(£2,200,000) of trading losses are available for carry forward as at the
Accounts Date.   2.   EMPLOYMENT   2.1   The Company has complied with all
regulations relating to PAYE and the payment of national insurance contributions
that are applicable to it and, in particular:

  2.1.1   has deducted Tax as required by law from all payments made to its
employees or former employees;

74



--------------------------------------------------------------------------------



 



  2.1.2   has accounted to the appropriate Tax Authority for all Tax so deducted
and for all Tax chargeable in respect of benefits provided to its employees or
former employees for which the Company is liable to account; and     2.1.3   has
kept and used complete, accurate and up-to-date (in all material respects)
records and other documents as appropriate or required for those purposes, and
has made in due time correct and proper returns to the appropriate Tax Authority
in respect of all relevant employees.

2.2   The Company does not participate in or operate any give as you earn
scheme, any profit related pay scheme or any share option or share incentive
scheme.   2.3   The Disclosure Letter sets out sufficient details of all current
dispensations and notices granted by any Tax Authority relating to the Company
with respect to employee taxation procedures and collection.   3.   VAT   3.1  
The Company is registered for VAT under registration number 792410039.   3.2  
The Company is not a member of a group for VAT purposes.   3.3   The Company has
no outstanding entitlement to make any claim for repayment supplement or
recovery of overpaid VAT under sections 78 to 80 VATA.   3.4   Details of the
VAT partial exemption method operated by the Company has been agreed with the
appropriate Tax Authority and is set out in the Disclosure Letter.   3.5   The
Company does not own any assets in respect of which it is required to make
adjustments pursuant to Part XV of the Value Added Tax Regulations 1995.   4.  
FOREIGN   4.1   The Company:

  4.1.1   has never been resident for tax purposes in any jurisdiction other
than the country in which it was incorporated; and     4.1.2   has never been a
dual resident company; and

75



--------------------------------------------------------------------------------



 



  4.1.3   has no branch, agency, place of business or permanent establishment
outside the country in which it was incorporated.

5.   TAX AVOIDANCE   5.1   The Company has never entered into a transaction to
which the provisions of any Tax avoidance laws are applicable other than
transactions in respect of which appropriate clearances have been obtained on
the basis of full and accurate disclosure to the appropriate Tax Authority of
all material facts and considerations material to be known to the appropriate
Tax Authority.   5.2   Any transaction for which consent or clearance (of the
nature referred to in paragraph 5.25.1 above) has previously been obtained has
been carried into effect (if at all) only in accordance with the terms of the
application requesting such consent or clearance.   6.   STAMP TAXES   6.1  
There are no circumstances or transactions to which the Company is, or has been,
a party which may result in the Company becoming liable to, or accountable for,
unpaid stamp duty or any penalty in respect of such unpaid stamp duty.   6.2  
All documents to which the Company is a party and which are necessary to prove
the title of the Company to any asset owned or possessed by it and/or contain
material rights on the part of the Company have been duly stamped with stamp
duty.   6.3   The Company has paid all amounts of SDLT for which it is liable
and which have fallen due.   7.   CAPITAL GAINS       The Disclosure Letter sets
out full particulars of all claims and elections made or to be made insofar as
they could affect the chargeable gain or allowable loss which would arise in the
event of a disposal after the Accounts Date by the Company of any of its assets,
and indicates which assets (if any) so affected would not on a disposal give
rise to relief under schedule 4 to TCGA.

76



--------------------------------------------------------------------------------



 



Part 3: Tax Covenant

1.   SELLERS’ COVENANT   1.1   Subject as provided in this schedule, the Sellers
covenant jointly and severally with the Buyer to pay to the Buyer (in cleared
funds) an amount equal to any Tax Liability of the Company arising in
consequence of any of the following:

  1.1.1   any Event which occurred on or before Completion;     1.1.2   any
income, profits or gains earned, accrued, received or which arose on or before
Completion; or     1.1.3   the Company being or becoming liable in consequence
of the failure by any other company:

  1.1.3.1   which was, prior to Completion, a member of a group (as defined for
any relevant Tax purposes) of which the Company was, prior to Completion, a
member; or     1.1.3.2   which was, prior to Completion, under the control of
any person or persons that directly or indirectly controlled the Company prior
to Completion; or

to discharge Tax within a specified period or otherwise.

1.2   The Sellers specifically covenant jointly and severally to pay to the
Buyer an amount equal to any Tax Liability of the Company arising as result of
any failure of the Company to properly account for any PAYE and NIC liabilities
that arose on or before Completion and any third party reasonable costs and
expenses properly incurred in connection with the current investigation into the
Company’s PAYE and NIC compliance .   1.3   The Sellers covenant jointly and
severally to pay to the Buyer an amount equal to any Tax Liability arising from
or relating to VAT as a result of the Company being included as part of the
Travelex Holdings Limited VAT group.   1.4   The Sellers covenant jointly and
severally to pay to the Buyer an amount equal to any Tax Liability of the
Company arising pursuant to transactions entered into by the Company after 1
January 2004 as a result of the application of Schedule 28 AA ICTA to such
transactions.

77



--------------------------------------------------------------------------------



 



1.5   The Sellers covenant jointly and severally to pay to the Buyer an amount
equal to any Tax Liability of the Company arising as a result of the Company
being at any time prior to Completion a close company within section 414 ICTA.  
1.6   The Sellers covenant jointly and severally to pay to the Buyer an amount
equal to any Tax Liability of the Company arising as a result of the acquisition
of Travelex Holdings Limited by Trapax Payments Limited in August 2005.   1.7  
Any payment made by the Sellers to the Buyer pursuant to this schedule shall, so
far as possible, be a reduction in or refund of the consideration payable or
paid by the Buyer to the Sellers pursuant to this Agreement to the extent
permissible by law.   1.8   The Sellers covenant jointly and severally to pay to
the Buyer all costs and expenses that are reasonably and properly incurred or
payable by the Buyer in connection with a Tax Claim which results in a payment
being required to be made by the Sellers.   2.   BUYER’S COVENANT   2.1   For
the purposes of this paragraph, “Buyer’s Group” shall also include any company
which is, or has at any time been, treated for any Tax purpose as being a member
of the same group of companies as the Buyer or any member of the Buyer’s Group
or as being associated with the Buyer and references to “Relevant Company” shall
mean the Company or any member or members of the Buyer’s Group.   2.2   The
Buyer covenants with the Sellers to pay to the Sellers an amount equal to any
liability to Tax or increased liability to Tax of the Sellers or any member or
members of a Seller’s Group which arises as a consequence of or by reference to
any Relevant Company or any person connected with it after Completion failing to
pay the whole of any amount of Tax for which it is liable provided that (and to
the extent that) the liability for that Tax arises in circumstances such that
(but only to the extent that) the Buyer would not have been entitled to make a
claim against the Sellers pursuant to this schedule in respect of that Tax had
it been paid by the Relevant Company and provided further that the Sellers have
not already recovered that Tax from the Buyer or any Company (and the Sellers
shall procure that no such recovery is sought to the extent payment is made
hereunder).   2.3   The Buyer covenants with the Sellers to pay to the relevant
Seller or any member or members of that Seller’s Group an amount equal to thirty
pence for every pound by which the trading losses of Two Million Two Hundred and
Fifty Seven Thousand Seven Hundred and Ten Pounds (£2,257,710) which are to be
surrendered by way of Group Relief in respect of the accounting

78



--------------------------------------------------------------------------------



 



    periods ended 31 December 2003 and 31 December 2004 (“Surrendered Losses”)
are reduced PROVIDED THAT:

  2.3.1   the Sellers notify the Buyer as soon as reasonably practicable after
becoming aware that such Surrendered Losses are no longer available for
surrender whether in full or in part to the Sellers or any member or members of
the Seller’s Group;     2.3.2   the amount by which the Surrendered Losses are
reduced (“Reduced Losses”) is available to be carried forward and are utilised
by the Buyer within the 3 accounting periods following the end of the accounting
period in which the notice is given to reduce a post Completion Liability to Tax
of the Company and not to reduce a Liability to Tax which would give rise to a
claim pursuant to this Schedule PROVIDED THAT the Buyer will be deemed for the
purposes of this clause 2.3 to have utilised such Reduced Losses in priority to
the Two Million Two Hundred Thousand Pounds (£2,200,000) trading losses which
are available for carry forward.

    For the avoidance of doubt, the provisions of this clause will not apply
where the Surrendered Losses are reduced by reason solely of the Surrendered
Losses not being available for surrender by the Company.       The Buyer hereby
further agrees to provide the Sellers with its reasonable assistance in making
any adjustments to the Group Relief which has been surrendered prior to
Completion.   2.4   If a Seller or any member of that Seller’s Group uses a
Relief so as to reduce or eliminate a liability to Tax for which the Buyer would
otherwise have been liable to make a payment pursuant to paragraph 2.2 or 2.3 of
this part 3, the Buyer shall be liable to make a payment to the Sellers pursuant
to paragraph 2.2 or 2.3 of this part 3 as if that liability to Tax had not been
so reduced or eliminated.   2.5   Paragraphs 5 and 6 of part 4 (due date for
payment and conduct of tax litigation) shall apply to the Buyer’s covenant
contained in paragraph 2.2 and 2.3 of this part 3 replacing references to the
Seller with references to the Buyer (and vice versa) and making any other
necessary modifications.

79



--------------------------------------------------------------------------------



 



Part 4: Miscellaneous, including exclusions and limitations, conduct of claims
and payments

1.   CORRESPONDING BENEFIT   1.1   Where:

  1.1.1   a Tax Liability of the Company gives rise to a Relief to which the
Company is entitled and which would not otherwise have arisen (a “Relevant
Relief”); and     1.1.2   the Sellers have made, or have a liability to make, a
payment to the Buyer in respect of such Tax Liability under either the Tax
Covenant or the Tax Warranties,

an amount equivalent to the lesser of:

  1.1.3   the amount of Tax which the Company would have been liable to pay but
for the availability of the Relevant Relief; and     1.1.4   the amount paid, or
to be paid, by the Sellers in respect of the Tax Liability giving rise to the
Relevant Relief,

    shall, where the Sellers have already made a payment to the Buyer, be
refunded to the Sellers and, where no such payment has been made, be carried
forward and set off against any liability of the Sellers to make such payment in
respect of a claim for recovery of that Tax Liability pursuant to a Tax Claim.  
1.2   The Buyer shall procure that the Company shall use its reasonable
endeavours to obtain and maximise any Relevant Relief to which it may become
entitled although the Company shall not be obliged to use the Relevant Relief in
priority to any other Relief then available to it.   1.3   Any amount which
becomes payable pursuant to this paragraph 1 of part 4 shall be paid three
Business Days following the date on which the Relevant Relief becomes available.
  1.4   The Sellers shall be entitled to require, and the Buyer shall procure,
that the Company’s auditors shall (at the Sellers’ cost) certify the amount of
any payment due under this paragraph 1 of part 4.   2.   THIRD PARTY RECOVERY  
2.1   If the Sellers have paid, or are liable to pay, an amount to the Buyer in
respect of a Tax Liability (pursuant either to the Tax Covenant or the Tax
Warranties) and the Company or the Buyer has received a payment or obtained a
reimbursement, refund, credit or set-off from any person (other than the Buyer
or the Company) in respect of the Tax Liability or has (whether by operation of

80



--------------------------------------------------------------------------------



 



    law, contract or otherwise) a right of reimbursement or refund against any
other person or persons (other than the Buyer or the Company) in respect of the
Tax Liability, the Buyer shall (but no later than the sixth anniversary of this
agreement):

  2.1.1   notify the Sellers as soon as reasonably practicable and, in any
event, within 20 Business Days; and     2.1.2   in the case of a right of
reimbursement or refund and where requested by the Sellers, procure that the
Company shall (subject to the Buyer or the Company first being fully indemnified
by the Sellers against any tax liability that may be suffered on receipt of that
amount and against any reasonable costs and expenses incurred in recovering that
amount) take such action as the Sellers may reasonably request to enforce the
right, keeping the Sellers fully informed of any progress.

2.2   Where the Buyer or the Company receives an amount from a third party
pursuant to paragraph 2.1 of this part 4, an amount equal to the lesser of:

  2.2.1   the amount paid, or to be paid, by the Sellers pursuant to a Tax Claim
in respect of the Tax Liability in question save to the extent that such payment
constitutes a reimbursement of costs and / or expenses; and     2.2.2   the
amount received by the Buyer or the Company from any third party as contemplated
in this paragraph 2 of part 4, less any costs and / or expenses reimbursed and
any Tax due on such an amount,

    shall, where the Sellers have already made a payment to the Buyer, be
refunded to the Sellers within five Business Days following the date on which
the Buyer or the Company receives the payment from the third party and, where
the Sellers have not already made a payment to the Buyer, be carried forward and
set off against any liability of the Sellers in respect of a claim for recovery
of that Tax Liability pursuant to a Tax Claim.   3.   OVER-PROVISIONS   3.1   If
any provision for Tax in the Accounts has proved to be an over-provision then an
amount equal to such over-provision (as determined and certified (in their
opinion) by the auditors for the time being of the Company at the request and
cost of the Sellers) shall be dealt with in accordance with the terms of
paragraph 3.2 of this part 4. The Buyer shall not require the said auditors to
certify (in their opinion) such over-provision unless and until requested to do
so by the Sellers.

81



--------------------------------------------------------------------------------



 



3.2   Where pursuant to paragraph 3.1 of this part 4 any amount (a “Relevant
Amount”) is to be dealt with in accordance with this paragraph:

  3.2.1   the Relevant Amount shall be first set-off against any payment then
due from the Sellers pursuant to any Tax Warranty Claim or Tax Claim;     3.2.2
  to the extent that there is an excess, a refund shall be made to the Sellers
of any previous payment or payments made by the Sellers pursuant to any Tax
Warranty Claim or any Tax Claim and not previously refunded under this
paragraph, up to the amount of such excess; and     3.2.3   to the extent that
the excess referred to in paragraph 3.2.2 of this part 4 is not exhausted, the
balance shall be carried forward and set-off against any future payment or
payments which become due from the Sellers pursuant to any Warranty Claim or any
Tax Claim.

3.3   The Buyer shall notify the Sellers of any Event giving rise to a Relevant
Amount as soon as reasonably practicable after and in any case within 20
Business Days following the day on which it became aware that there was an
over-provision.   4.   SELLERS’ RELIEFS AND PERMITTED SURRENDERS   4.1   No
liability shall arise for the Sellers pursuant to a Tax Claim in respect of a
Tax Liability unless, and then only to the extent that, the amount of that Tax
Liability exceeds the Saveable Amount available to mitigate that Tax Liability
or which would have been so available had it not already been used against one
or more Tax Liabilities of the Company which does not give rise to a liability
for the Sellers pursuant to a Tax Claim.   4.2   The Buyer shall, if the Sellers
shall at any time reasonably request and at the Sellers’ expense, deliver to the
Sellers a report from the Company’s auditors for the time being confirming that
in their opinion all Sellers’ Reliefs have been used in accordance with
paragraph 5.1 of this part 4.   4.3   The Buyer shall permit the Sellers (or
either of them) to discharge (in whole or in part) any liability which the
Sellers would or might otherwise have pursuant to a Tax Claim by surrendering or
procuring the surrender to the Company by a company in the Sellers’ Group of
Group Relief to the extent permitted by law without any payment being made by
the Company in consideration of such surrender or in connection with such
election. The Buyer shall procure that the Company takes all such steps as are
reasonably necessary to enable the Sellers to effect any such surrender or make
any such election.

82



--------------------------------------------------------------------------------



 



4.4   Any sum not paid by the Sellers on the due date for payment specified in
paragraph 5.1 shall bear interest (which shall accrue from day to day after as
well as before any judgment for the same) at a rate of two per cent per annum
over the base rate of Lloyds TSB Bank plc from the due date to and including the
day of actual payment of such sum. Any interest due under this paragraph shall
be paid on the demand of the Buyer on or following the date of payment of such
sum.   5.   DUE DATE FOR PAYMENT   5.1   Where the Sellers become liable to make
any payment pursuant to a Tax Claim, the due date for the making of the payment
shall be:

  5.1.1   where the payment relates to a liability of the Company to make an
actual payment of Tax, the later of three Business Days prior to the last date
on which that payment of Tax can be made and 10 Business Days after service of a
notice of the Tax Demand on the Sellers by the Buyer stating that the Sellers
have a liability for a quantified amount pursuant to this schedule;     5.1.2  
where the payment relates to the loss of a Relief which would have operated as a
deduction from gross income, profits or gains, the later of three Business Days
prior to the last date on which the Company is liable to make the first actual
payment of Tax which could have been avoided by the use or set off of that
Relief had it not been lost and 10 Business Days after the date of service of
the Tax Demand on the Sellers by the Buyer stating that the Sellers have a
liability for a quantified amount pursuant to this schedule;     5.1.3   where
the payment relates to the use or set off of a Relief or a Buyer’s Relief, the
later of three Business Days prior to the last date on which the Company would
have been liable to make a payment of Tax but for such use or set off and 10
Business Days after service of notice of the Tax Demand on the Sellers by the
Buyer stating that the Sellers have a liability for a quantified amount pursuant
to this schedule; and     5.1.4   in any other case, the date falling 10
Business Days after the date of service of a notice of the Tax Demand on the
Sellers by the Buyer stating that the Sellers have a liability for a quantified
amount pursuant to this schedule.

83



--------------------------------------------------------------------------------



 



6.   CONDUCT OF TAX LITIGATION   6.1   If any Tax Demand is received by or comes
to the notice of the Buyer or the Company the Buyer shall, as soon as reasonably
practicable (and, in any event within 10 Business Days of the Tax Demand coming
to its attention or, if earlier, at least 10 Business Days prior to the expiry
of any time for appeal), give or procure to be given to the Sellers written
notice of the Tax Demand provided that if the Buyer fails promptly to notify, or
procure notification of, the Sellers and, as a result of such failure, the Buyer
or the Company sustains any supplemental penalty, charge, interest or default
surcharge or other loss, damage or liability which it would not have incurred or
sustained but for the Buyer’s failure to give such notice to the Sellers, the
Sellers shall not be liable under this schedule for such supplemental penalty,
charge, interest, fine or default surcharge or other loss, damage or liability.
  6.2   If so requested in writing by the Sellers (or either of them), the
Sellers shall (at their cost) be entitled to take over the conduct of all
proceedings relating to the Tax Demand in question and, if necessary, the Buyer
shall take, or shall procure that the Company takes, such action and gives such
information and assistance in connection with the affairs of the Company as the
Sellers may reasonably request to dispute, resist, appeal or compromise the Tax
Liability provided that neither the Buyer nor the Company shall be obliged to
make a formal appeal to any tribunal, court, appellate body or judicial
authority unless the Sellers obtain an opinion from Tax Counsel at the Sellers’
cost, that the appeal has a reasonable chance of success and provided further:

  6.2.1   the Sellers shall keep the Buyer and the Company informed as to the
progress and consequences of such action; and     6.2.2   no material
communication (written or otherwise) pertaining to the Tax Demand shall be sent
to the relevant Tax Authority without having first been approved by the Buyer
(such approval not to be unreasonably withheld or delayed).

6.3   The Buyer or the Company shall, without reference to the Sellers, be
entitled to admit, compromise, settle, discharge or otherwise deal with a Tax
Demand on such terms as it may, in its absolute discretion, think fit and
without prejudice to any right or remedy under this schedule or this Agreement:

  6.3.1   if the Sellers have not made the request referred to in paragraph 7.2
of this part 4 by the earlier of the following dates:     6.3.2   the date being
30 Business Days after the date on which notice of the Tax Demand, served
pursuant to paragraph 7.1 of this part 4, is received by the Sellers; and

84



--------------------------------------------------------------------------------



 



  6.3.3   the date being five Business Days prior to the last date on which an
appeal may be made against the Tax Liability to which the Tax Demand relates
provided that the Sellers have had at least 10 Business Days’ notice of the Tax
Demand;     6.3.4   if written notice is served on the Company or the Buyer by
the Sellers to the effect that it considers the Tax Demand should no longer be
resisted; or     6.3.5   upon the expiry of any period prescribed by applicable
legislation for the making of an appeal against either the Tax Demand in
question or the decision of any court or tribunal in respect of any such Tax
Demand, as the case may be.

7.   FILING OF TAX RETURNS AND THE COMPANY’S TAX AFFAIRS   7.1   The Sellers (or
their duly authorised agents) shall prepare at their cost the Company’s
corporation tax returns for accounting periods ended on 31 December 2004 (“2004
Returns”) and the Buyers (or their duly authorised agents) shall prepare at
their cost the Company’s corporation tax returns for accounting periods
commencing on 1 January 2005 (the “2005 Returns”).   7.2   The Sellers and
Buyers respectively (or their duly authorised agents), shall prepare and submit
on behalf of the Company all claims, elections, surrenders, disclaimers, notices
and consents for tax purposes, shall deal with all matters and correspondence
relating to the 2004 Returns and the 2005 Returns and shall deal with the Tax
affairs of the Company generally for all periods falling prior to Completion in
the case of the Sellers and post Completion in the case of the Buyer.   7.3  
The Buyer shall procure that the Company shall provide the Sellers (or their
duly authorised agents) with such assistance as is reasonably necessary for the
2004 Returns to be prepared and submitted to the appropriate Tax Authority and
for the Sellers to have conduct of the Company’s Tax affairs generally for all
accounting periods prior to Completion including the current accounting period
and shall afford the Sellers (or their duly authorised agents) such access to
the Company’s books, accounts and records as they may reasonably require.   7.4
  The Buyer shall procure that:

  7.4.1   the Company shall (where signature by an officer of the Company is
required by law) promptly authorise, sign and return to the Sellers without
amendment for submission to the relevant Taxation Authority such returns and
other ancillary information, accounts, statements and reports relating to an
accounting period and make such claims and elections and give such consents
(including, without limitation, such provisional or final claims to accept the
surrender, or to consent to the surrender of, Group Relief) and

85



--------------------------------------------------------------------------------



 



      comply with all procedural requirements in respect of the making or giving
of such returns, ancillary information, accounts, statements and reports or such
claims, elections or consents as the Sellers (or their advisers) may direct in
writing;     7.4.2   save where such action is required by law neither the Buyer
nor the Company shall (unless so directed in writing by the Sellers) amend,
disregard, withdraw or disclaim any elections, claims or benefits (including,
without limitation, elections or claims under section 402 of the Taxes Act 1988
(group relief), section 152 or 153 of the TCGA 1992 (roll-over relief)) or
disclaim any initial or writing down allowances or any other capital allowances
made in respect of any accounting period; and     7.4.3   if the Sellers request
the Company to make a payment on account of Tax to any Taxation Authority in
respect of any accounting periods prior to Completion including the current
accounting period and provided that the Sellers have paid an equivalent amount
to the Buyer, the Company shall make the payment to the relevant Taxation
Authority within two Business Days of the Buyer receiving the payment from the
relevant Seller. If the Sellers make a payment to the Buyer pursuant to this
paragraph such payment shall, to the extent of the payment, be taken into
account in assessing any liability of the relevant Seller to the Buyer pursuant
to a Tax Claim in relation to that matter.

7.5   The Sellers shall procure that the Company shall provide the Buyers (or
their duly authorised agents) with such assistance as is reasonably necessary
for the 2005 Returns to be prepared and submitted to the appropriate Tax
Authority and shall afford the Buyers (or their duly authorised agents) such
access to the Company’s books, accounts and records as they may reasonably
require. The Buyers shall submit the 2005 Returns to the Sellers for their
comments. The Buyer’s shall take into account the Sellers reasonable comments in
the 2005 Returns.   7.6   Unless otherwise agreed by the parties, the Sellers
and the Buyers respectively shall procure that the conduct of matters for which
they are responsible under this paragraph 7 shall be undertaken in a timely
manner so as to ensure that, where a Tax Authority raises any enquiry into any
Tax Return that enquiry is settled with the Tax Authority as soon as is really
practicable.   7.7   The Buyer shall be under no obligation to procure the
authorisation or signing or submission to any Tax Authority of any tax document
delivered to it under paragraph 7 which it considers in its reasonable opinion
to be false or misleading in a material respect, but for the avoidance of doubt
shall be under no obligation to make any enquiry as to the completeness or
accuracy thereof and shall be entitled to rely entirely on the Sellers and their
agents.

86



--------------------------------------------------------------------------------



 



8.   EXCLUSIONS AND LIMITATIONS   8.1   The Sellers’ liability in relation to
any Tax Claim (other than a claim pursuant to paragraphs 1.2,1.3, 1.4, 1.5 and
1.6 of Part 3 of Schedule 3 to this Agreement) shall be limited as described
(mutatis mutandis) in paragraph 1(Financial Limits) of schedule 4 (Limitations
on Sellers’ Liability).   8.2   The Sellers’ liability in relation to any Tax
Claim pursuant to paragraphs 1.2,1.3,1.4, 1.5 and 1.6 Part 3 of Schedule 3 to
this Agreement shall be limited as described (mutatis mutandis) in paragraph
1.1,1.3 and 1.4 (Financial Limits) of schedule 4 (Limitations on Sellers’
Liability).   8.3   The Sellers shall not be liable in respect of any Tax Claim
unless written notice of such claim is given to the Sellers prior to the expiry
of the period of 10 Business Days following the sixth anniversary of the end of
the accounting period current at Completion.   8.4   The Sellers shall not be
liable in respect of any claim for breach of any of the Tax Warranties to the
extent that the matter otherwise giving rise to the Tax Claim for breach of any
of the Tax Warranties is disclosed in the Disclosure Letter in sufficient detail
to enable the Buyer to have a reasonable understanding of the nature and scope
of the matter disclosed.   8.5   The Sellers shall not be liable in respect of
any Tax Claim in respect of any Tax Liability to the extent that:

  8.5.1   provision or reserve for such Tax Liability is made in the Accounts;
or     8.5.2   it has been discharged or made good without cost or loss to the
Buyer; or     8.5.3   it arises or is increased as a result of any increase in
the rates of Tax announced after the date of this Agreement; or     8.5.4   it
arises or is increased as a result of any imposition of new Tax or the
introduction of or change in any legislation or applicable law or the change in
the published practice of, or concessions made by, any Tax Authority announced
or published after the date of this Agreement; or     8.5.5   it would not have
arisen but for a transaction entered into or other voluntary act on the part of
the Company or the Buyer after Completion which is not in the ordinary course of
the Company’s business, as carried on at the date of this Agreement, is not
required

87



--------------------------------------------------------------------------------



 



      by law and is not pursuant to a legally binding obligation entered into
before the date of this Agreement; or     8.5.6   such liability arises or is
increased by virtue of the failure or omission by the Company to make any claim,
election, surrender or disclaimer or give any notice or consent to any other
matter or do any other thing after Completion (otherwise than at the request of
the Sellers), the making, giving or doing of which was taken into account in
computing any provision or reserve for Tax in the Accounts; or     8.5.7   such
Tax Liability would not have arisen but for some Event occurring at the written
request, or with the prior written approval, of the Buyer or its
representatives; or     8.5.8   recovery has already been made in respect of the
Tax Liability by the Buyer under the Tax Warranties, the Tax Covenant or any
other provision of this Agreement; or     8.5.9   it arises as a result of any
change after Completion of the bases, methods or policies of accounting of the
Company (including a change in accounting reference date or the period in
respect of which accounts are made up other than for the Sellers) save where
such change is required by law or to comply with generally accepted accounting
standards or policies or is contemplated by this Agreement; or     8.5.10   it
constitutes interest, penalties or a fine arising from a failure to pay Tax to a
Tax Authority within a reasonable time after the Sellers have made a payment of
an amount to the Buyer in respect of that liability to Tax pursuant to a Tax
Claim; or     8.5.11   it constitutes interest, penalties or a fine arising from
a failure to pay Tax to a Tax Authority with respect to a period during which
the Buyer failed to notify the Sellers of a Tax Demand of which it was, or ought
reasonably to have been, aware; or     8.5.12   it arises or is increased as a
consequence of any claim, election, surrender or disclaimer made or notice or
consent given after Completion by the Buyer, the Company or any member of the
Buyer’s Group under the provisions of any enactment or regulation relating to
Tax other than any claim, election, surrender, disclaimer, notice or consent
assumed to have been made, given or done in computing the amount of any
allowance, provision or reserve in the Accounts.

9.   WITHHOLDING AND TAX ON PAYMENTS

88



--------------------------------------------------------------------------------



 



9.1   All sums payable under this part of this Schedule shall be paid free and
clear of all deductions unless the deduction or withholding is required by law,
in which event (and other than in respect of interest) the payer shall pay such
additional amount as shall be required to ensure that the net amount received
under this Schedule will equal the full amount which would have been received
had no such deduction or withholding been required to be made.   9.2   If any
Tax Authority brings into charge to tax any sum paid under this Schedule (other
than in respect of interest), then the payer shall pay such additional amount as
shall be required to ensure that the total amount paid, less the tax chargeable
on such amount, is equal to the amount that would otherwise be payable under
this Schedule.   9.3   To the extent that any deduction, withholding or tax in
respect of which an additional amount has been paid under paragraph 9.1 or 9.2
results in the payee obtaining relief (all reasonable endeavours having been
used to obtain such relief), the payee shall pay to the payer, within ten
Business Days of obtaining the benefit of the relief, an amount equal to the
lesser of the value of the relief obtained and the additional sum paid under
paragraph 9.1 or 9.2

89



--------------------------------------------------------------------------------



 



SCHEDULE 4
Limitations on Sellers’ Liability
In this schedule, references to a Warranty Claim or to a Tax Claim respectively
include references to a claim for breach of a Repeated Warranty (other than a
Tax Warranty), and a claim for a breach of the Repeated Warranties to the extent
comprising Tax Warranties, and references to a Warranty Claim also include a
claim by the Buyer to be indemnified under clause 4.4, save that paragraphs 1.1,
1.2, 2, 3.2 and 4.1 of this schedule shall not apply to any claim to be
indemnified under clause 4.4.

1.   FINANCIAL LIMITS   1.1   The Sellers shall not be liable in respect of any
Warranty Claim or any Tax Claim unless they have an aggregate liability in
respect of that Warranty Claim or, as the case may be, Tax Claim in excess of
£15,000.   1.2   The Sellers shall not be liable in respect of any Warranty
Claim or any Tax Claim other than a Tax Claim pursuant to paragraphs 1.2, 1.3,
1.4, 1.5 and 1.6 of part 3 of schedule 3 unless the Sellers have an aggregate
liability in respect of all Warranty Claims and Tax Claims (excluding all
Warranty Claims and Tax Claims for which the Sellers have no liability by reason
of paragraph 1.1) and all Warranty Claims under the Business Sale Agreement in
excess of £500,000, and in such circumstances they will be liable for the entire
amount of such claims.   1.3   For the purposes of this paragraph 1, a Warranty
Claim or a Tax Claim which is based on more than one event or circumstance, each
of which would separately give rise to a Warranty Claim or Tax Claim, shall be
treated as a separate Warranty Claim or Tax Claim, as the case may be, in
respect of each event or circumstance.   1.4   The maximum aggregate liability
of the Sellers in respect of all claims by the Buyer to be indemnified under
clause 4.4 all Warranty Claims and Tax Claims and all claims by TRM (ATM)
Limited to be indemnified under clause 5.3 of the Business Sale Agreement and
all Warranty Claims under the Business Sale Agreement shall not exceed the
aggregate of:

  1.4.1   £43,373,000; and     1.4.2   plus any sum payable by the Buyer and
minus any sum payable to the Buyer in accordance with clauses 6.2 and 6.5 of
this Agreement; and     1.4.3   minus any reduction in the purchase price
pursuant to clause 10.8; and

90



--------------------------------------------------------------------------------



 



  1.4.4   minus any sum payable to the Buyer in accordance with clause 10.9; and
    1.4.5   plus any sum payable by TRM (ATM) Limited and minus any sum payable
to TRM (ATM) Limited in accordance with clause 6.4 of the Business Sale
Agreement; and     1.4.6   less any amount paid to TRM (ATM) Limited under
clause 11.8.2.1 of the Business Sale Agreement; and     1.4.7   plus any
increase in the purchase price pursuant to clause 10.8 and 10.9.

2.   NOTICES       If the Buyer becomes aware of any matter which gives rise to
a Warranty Claim, the Buyer shall give written notice to the Sellers as soon as
reasonably practicable specifying the matter in reasonable detail, the
Warranties which have or which are likely to have been breached and so far as is
reasonably practicable, its best estimate of the amount of the Warranty Claim or
likely Warranty Claim.   3.   TIME LIMITS   3.1   The Sellers shall not be
liable in respect of any Warranty Claim unless notice of that Warranty Claim,
given in accordance with paragraph 2, is received by them on or before the date
falling eighteen months after of the Completion Date.   3.2   The Sellers shall
not be liable in respect of a particular Warranty Claim if, on or before the
date falling 15 Business Days after the date on which notice of that Warranty
Claim is received by the Sellers, the Sellers have remedied the relevant breach
or prevented the Buyer from suffering any loss in respect of the subject matter
of that Warranty Claim or caused any loss so suffered by the Buyer to be made
good. The Buyer shall comply with all reasonable requests made by the Sellers
during that period for the purposes of so remedying any such breach or
preventing any such loss.   3.3   The Sellers shall not be liable in respect of
a particular Warranty Claim (if not previously satisfied, settled or withdrawn)
unless legal proceedings have been validly issued and served on the Sellers on
or before the date falling 120 Business Days after the date on which notice of
that Warranty Claim was served under paragraph 2.

91



--------------------------------------------------------------------------------



 



4.   EXCLUSION OF LIABILITY: GENERAL   4.1   The Sellers shall not be liable in
respect of any Warranty Claim to the extent that the matter giving rise to the
Warranty Claim was disclosed in the Disclosure Letter in sufficient detail to
enable the Buyer to have a reasonable understanding of the nature and scope of
the matter disclosed.   4.2   The Sellers shall not be liable in respect of a
Warranty Claim or the quantum of a Warranty Claim shall be reduced to the extent
that the Accounts include specific provision, accrual or other liability,
reserve or allowance for any matter relating to the subject of the Warranty
Claim.   4.3   The Sellers shall not be liable in respect of a Warranty Claim to
the extent that the matter giving rise to the Warranty Claim results from:

  4.3.1   any act or omission before Completion carried out or omitted at the
express request of the Buyer or any other member of the Buyer’s Group; or    
4.3.2   any act or omission on or after Completion carried out or omitted by or
on behalf of the Buyer or any member of the Buyer’s Group which the Buyer knows
or ought reasonably to have known would give rise to a Warranty Claim; or    
4.3.3   any breach by the Buyer of its obligations under this Agreement; or    
4.3.4   any change after Completion in the accounting policies or practices used
in preparing the Accounts or in the accounting reference date of the Company; or
    4.3.5   any reorganisation of the Buyer’s Group after Completion; or    
4.3.6   any act, event, occurrence or omission after the date of this Agreement
compelled by law, or from the enactment, amendment or change in the
interpretation after that date, of any statute, regulation or practice of any
governmental, regulatory or other body, including a Tax Authority, whether or
not having retrospective effect, or any change after the date of this Agreement
in the rates of Taxation.

4.4   The Sellers shall not be liable in respect of any Warranty Claim to the
extent that the matter giving rise to the Warranty Claim constitutes a
contingent liability of the Company or relates to a liability which is not
capable of being quantified until such liability becomes an actual liability of
the Company or becomes capable of being quantified and the time limits in
paragraph 3.3 shall not apply provided the claim is notified to the Sellers
within the period specified in paragraph 3.1.

92



--------------------------------------------------------------------------------



 



    This paragraph shall not relieve the Buyer from any obligation to give
notice under paragraph 2 in respect of any matter which constitutes a contingent
liability on the Buyer or relates to a liability which is not capable of being
quantified.   4.5   Nothing in this schedule 4 applies to liability for any
Warranty Claim that arises or is delayed as a result of dishonesty, fraud,
wilful misconduct or wilful concealment by either Seller or any member of either
Sellers’ Group or employee, former employee, officer, agent or adviser of either
Seller or any member of either Sellers’ Group.   5.   RECOVERY FROM THIRD
PARTIES   5.1   If the Buyer or the Company becomes aware of any matter which
would or might give rise to a Warranty Claim (taking no account of paragraph 1.2
for these purposes) and the Buyer or the Company has or subsequently acquires a
right to make recovery or claim indemnity from any third party (including under
any policy of insurance) in relation to that matter, then the Buyer shall as
soon as reasonably practicable notify the Sellers of the right, and shall comply
with the provisions of paragraphs 5.3 to 5.6.   5.2   If any sum is paid by or
on behalf of the Sellers in satisfaction of a Warranty Claim, and the Buyer or
the Company has or subsequently acquires a right to make recovery or claim
indemnity from any third party (including under any policy of insurance) in
respect of the matter giving rise to that Warranty Claim, the Buyer shall as
soon as reasonably practicable notify the Sellers of the right and the
provisions of paragraphs 5.3 to 5.6 shall apply.   5.3   The Buyer shall at the
Sellers’ written request and cost (and each of the Sellers hereby agrees to
indemnify the Buyer and any member of its Group against all costs incurred by
the Buyer or any member of its Group resulting from the Buyer complying with its
obligations under this paragraph, including any directly attributable increase
in the premium payable on the renewal of any insurance policy) take such action
and initiate such proceedings, and give such information and assistance, as the
Sellers may from time to time reasonably request to dispute, resist, appeal,
compromise, defend, remedy or mitigate the matter or enforce against any person
(other than the Sellers) the rights of the Buyer or the Sellers in relation to
the matter in question (save that a request from the Sellers shall be deemed to
be unreasonable where there is a demonstrable risk that the action requested
would materially and adversely affect the Company).   5.4   Whether or not the
Sellers make any request under paragraph 5.3, the Buyer shall:

  5.4.1   consult with the Sellers as soon as reasonably practicable with regard
to any actual or proposed developments relating to the matter in question and
provide the Sellers with

93



--------------------------------------------------------------------------------



 



      copies of all correspondence and documents they shall reasonably request
in relation to that matter; and     5.4.2   not admit liability in respect of or
settle or compromise the matter in question without the prior written consent of
the Sellers such consent not to be unreasonably withheld or delayed save where
obtaining that consent would materially and adversely affect the Company.

5.5   To the extent that the Buyer or the Company receives any sum or other
benefit by reason of the enforcement of any rights such as are referred to in
paragraphs 5.1 or 5.2, then either the Sellers’ liability in relation to such
Warranty Claim shall be reduced by the Amount Recovered, or if any sum has
already been paid by or on behalf of the Sellers in satisfaction of a Warranty
Claim, then the Buyer shall pay the Amount Recovered to the Sellers on or before
the date falling five Business Days after the date on which that receipt or
saving is made. For the purposes of paragraph 1.2 of this schedule, the Sellers
shall be deemed never to have been liable to the Buyer in respect of the Amount
Recovered.   5.6   For the purposes of paragraph 5.5 of this schedule, the
“Amount Recovered” shall be equal to so much of the sum or benefit received
(including by way of interest or repayment supplement) by reason of the
enforcement of any rights such as are referred to in paragraphs 5.1 or 5.2 as
does not exceed the amount claimed by the Buyer in relation to such Warranty
Claim or (as the case may be) the payment by or on behalf of the Sellers in
satisfaction of the relevant Warranty Claim, less any Taxation payable by the
Buyer or the Company in respect of that receipt and less all reasonable costs
and expenses of the Buyer and the Company in recovering that receipt or saving.
  6.   CONDUCT OF THIRD PARTY CLAIMS   6.1   In the event that any negotiations
with third parties or litigation in connection with any claim, action or demand
by a third party which gives rise to an obligation on the Buyer to give notice
under paragraph 2 the provisions of paragraphs 6.2 and 6.4 shall apply.   6.2  
The Buyer shall at the Sellers’ written request and cost (and each of the
Sellers hereby agrees to indemnify the Buyer and any member of its Group against
all costs incurred by the Buyer or any member of its Group resulting from the
Buyer complying with its obligations under this paragraph, including any
directly attributable increase in the premium payable on the renewal of any
insurance policy) take such action and initiate such proceedings, and give such
information and assistance, as the Sellers may from time to time reasonably
request to dispute, resist, appeal,

94



--------------------------------------------------------------------------------



 



    compromise, defend, remedy or mitigate the matter in question or enforce
against any person (other than the Sellers) the rights of the Buyer or the
Sellers in relation to the matter in question (save that a request from the
Sellers shall be deemed to be unreasonable where there is a demonstrable risk
that the action requested would materially and adversely affect the Company).  
6.3   Whether or not the Sellers make any request under paragraph 6.1 the Buyer
shall:

  6.3.1   consult with the Sellers as soon as reasonably practicable with regard
to any actual or proposed developments relating to the matter in question and
provide the Sellers with copies of all correspondence and documents in relation
to that matter which the Sellers shall reasonably require; and     6.3.2   not
admit liability in respect of or settle or compromise the matter in question
without the prior written consent of the Sellers such consent not to be
unreasonably withheld or delayed, save where obtaining such consent would
materially and adversely affect the Company.

6.4   If there is any dispute between the Sellers and the Buyer as to whether
liability in respect of any third party claim should be admitted or whether any
claim related to a right of recovery from a third party (under paragraph 5) or a
third party claim that claim should be settled or compromised, liability shall
not be admitted, and that claim shall not be settled or comprised, other than in
accordance with the provisions of this paragraph. Any such dispute shall be
referred to leading counsel agreed between the Sellers and the Buyer or, in
default of agreement on or before the date falling five Business Days after the
date on which an individual is first proposed for the purpose by either the
Sellers or the Buyer, by the President for the time being of the Law Society of
England and Wales on the application of either the Sellers or the Buyer. Any
individual to whom a dispute is so referred shall be instructed in writing to
give a written opinion, as soon as is reasonably practicable, as to which of the
courses of conduct proposed by the Buyer and by the Sellers is most likely to
result in the third party claim being agreed, settled or compromised at the
least cost to the Sellers, unless that course of action has a demonstrable risk
of having a material and adverse effect on the Company and the other course of
action proposed does not in which case the individual to whom the dispute has
been referred shall give his opinion as to which course of action has the least
risk of a material and adverse effect on the Company. The decision of counsel
(who shall act as expert and not as arbitrator) shall be final and binding on
the Buyer and the Sellers for all purposes. Counsel’s fees and expenses shall be
borne by the Sellers and the Buyer as counsel may determine in his sole
discretion or, if no such determination is made by the Sellers and the Buyer in
equal shares. The parties shall then implement counsel’s decision as soon as is
reasonably practicable.

95



--------------------------------------------------------------------------------



 



6.5   References in this paragraph 6 to any claim, action or demand against the
Buyer or the Company include the assertion of any right to the same, including a
right of termination.   7.   REMEDIES   7.1   The Buyer irrevocably and
unconditionally waives any right it may have to rescind this Agreement for any
misrepresentation, whether or not contained in this Agreement, and whether or
not relating to any tax matter, or to terminate this Agreement for any other
reason save in accordance with clause 3.4 or clause 9.5.   7.2   The Buyer
irrevocably and unconditionally waives any right it may have to sue either of
the Sellers or any of either Seller’s advisers for misrepresentation, whether in
equity, tort or under the Misrepresentation Act 1967, in respect of any
misrepresentation, whether or not contained in this Agreement. The Buyer’s sole
remedy in respect of any such misrepresentation shall be an action for breach of
contract under the terms of this Agreement if and to the extent that the
misrepresentation in question constitutes a breach of the Warranties (including
the Tax Warranties).   7.3   Without limiting clause 11.7 of this Agreement,
nothing in this paragraph 7 shall limit the Sellers’ liability for fraudulent
misrepresentation or the remedies available to the Buyer for fraudulent
misrepresentation.   8.   GENERAL   8.1   The Buyer shall not be entitled to
recover any loss or amount more than once under this Agreement. For the
avoidance of doubt, if an amount is paid into the Escrow Account in accordance
with clause 4.5, the Buyer shall have no further right to bring a Warranty Claim
in respect of the same breach of a Repeated Warranty.   8.2   Without limiting
any obligations it may have at law or in equity, the Buyer shall mitigate, and
shall cause the Company to mitigate, any loss in respect of which a Warranty
Claim or Claim for any breach of any Tax Warranty or a claim to be indemnified
under clause 4.4 arises.   8.3   The Buyer acknowledges that the Buyer’s
Solicitors have explained to it the effect of paragraphs 7.1 and 7.2 and clause
25 (entire agreement) and accepts that those paragraphs and clause 25 are
reasonable in all the circumstances.

96



--------------------------------------------------------------------------------



 



SCHEDULE 5
Conduct of Business Pending Completion
Between the date of this Agreement and the Completion Date (or any earlier date
on which the parties cease to have any further rights or obligations under this
Agreement under clause 3.4 or 9.8) the Sellers shall ensure or (in the case of
the matters in paragraphs 1.1, 1.2 and 1.4) shall use all reasonable endeavours
to ensure that the Company shall:

1.   Operation of the Business   1.1   conduct it’s business in all material
respects in the usual way and as a going concern;   1.2   conduct its business
in accordance with all applicable material legal requirements;   1.3   not,
without the prior written consent of the Buyer, pass any shareholders’
resolution;   1.4   co-operate with the Buyer to assist the Buyer in preparing
for the efficient continuation of the management of the Company after
Completion;   2.   Shares   2.1   not, without the prior written consent of the
Buyer, create, allot, issue, acquire, or redeem any Shares or loan capital or
agree, arrange or undertake to do any of those things or acquire or agree to
acquire, any interest in a body corporate;   2.2   not, without the prior
written consent of the Buyer, declare, pay or make a dividend or distribution;  
3.   Tax       not, without the prior written consent of the Buyer, make a claim
under section 152 or 153 of TCGA which affects an asset owned by the Company;  
4.   Assets   4.1   not, without the prior written consent of the Buyer, acquire
or dispose of or agree to acquire or dispose of any material asset of the
Company having a value in excess of £15,000 except in the usual course of its
business and for the avoidance of doubt the acquisition or disposal of an ATM
shall be in the ordinary course of business;

97



--------------------------------------------------------------------------------



 



4.2   not, without the prior written consent of the Buyer, create or agree to
create any Encumbrance over an asset or redeem, or agree to redeem an existing
Encumbrance over an asset;   5.   Insurance   5.1   maintain its insurance
policies in the ordinary course of business;   5.2   not, without the prior
written consent of the Buyer, do or fail to do anything that would be likely to
make any insurance policy of the Company void or voidable or result in any
material increase in the premium payable under such policy or prejudice the
Company’s ability to obtain insurance in the future;   6.   Agreements       Not
without the prior written consent of the Buyer:   6.1   terminate, or give
notice to terminate, a Site Agreement, lease, tenancy or licence;   6.2   apply
for consent to do something requiring consent under an existing Site Agreement,
lease, tenancy or licence;   6.3   grant or refuse an application by a tenant,
licensee or occupier to do something requiring its consent under a lease,
tenancy or licence;   6.4   agree a new rent or fee payable under a Site
Agreement, lease, tenancy or licence;   6.5   enter into a material long term,
onerous or unusual agreement or arrangement;   6.6   enter into, amend in any
material way, or terminate, a contract which would be a Material Contract (as
defined in paragraph 1.2 of part 4 of schedule 2) other than in the ordinary
course of business;   7.   Employees   7.1   not, without the prior written
consent of the Buyer, amend in any material way, the terms of employment or
engagement of any director or other officer or employee of the Company;   7.2  
not, without the prior written consent of the Buyer, provide or agree to provide
a gratuitous benefit to any director, officer or employee of the Company (or any
of their dependants);

98



--------------------------------------------------------------------------------



 



7.3   not, without the prior written consent of the Buyer, employ or engage any
person as an employee of the Company or give notice to terminate (other than in
circumstances justifying summary dismissal) the employment of any employee;   8.
  Pensions       not, without the prior written consent of the Buyer, amend, in
any material way, or discontinue (in whole or in part) a Disclosed Scheme or
communicate to any employee of the Company a plan, proposal or intention to
amend (in any material way) or discontinue (in whole or in part) or exercise a
discretion in relation to, a Disclosed Scheme;   9.   Liabilities   9.1   not,
without the prior written consent of the Buyer, make, or agree to make, capital
expenditure exceeding £25,000 in total or incur, or agree to incur, a commitment
or commitments involving capital expenditure exceeding £25,000 in total other
than in the ordinary course of business (and for the avoidance of doubt capital
expenditure related to the installation of ATMs shall be regarded as in the
ordinary course of business);   9.2   not, without the prior written consent of
the Buyer, amend (in any material way) or agree to amend (in any material way)
the terms of its borrowing, or create or incur or agree to create or incur any
borrowing (except with members of either of the Seller’s Groups or pursuant to
facilities disclosed in the Disclosure Letter where the borrowing does not
exceed the amount available to be drawn by it under those facilities);   9.3  
not without the prior written consent of the Buyer, give or agree to give a
guarantee, indemnity or other agreement to secure or incur financial or other
obligations with respect to, another person’s obligations;   9.4   not without
the prior written consent of the Buyer create or permit the creation of
encumbrances over the assets of the Company;

99



--------------------------------------------------------------------------------



 



10.   Litigation   10.1   not, without the prior written consent of the Buyer,
initiate litigation or arbitration proceedings other than proceedings for the
recovery of debts not exceeding £15,000 in respect of any individual claim and
other than any action required to defend any claim, action, demand or dispute
(including without limitation initiating a counterclaim);   10.2   not, without
the prior written consent of the Buyer, and except in the usual course of
business, compromise, settle, release, discharge or compound litigation or
arbitration proceedings or a liability, claim, action, demand or dispute where
the amount claimed or in dispute exceeds £15,000 or waive a right in relation to
litigation or arbitration proceedings where the amount claimed or in dispute
exceeds £15,000, save that where such consent is required for any such action in
respect of the claims referred to in the Disclosure Letter at sections 1 and 2
of the disclosure made against paragraph 4.3 of part 3 of schedule 2 such
consent shall not be unreasonably withheld or delayed, and for these purposes,
the Buyer shall only be classed as reasonably withholding consent if such action
is reasonable from the perspective of the Company, and not, for the avoidance of
doubt, the Buyer.   11.   Insider Agreements       not, without the prior
written consent of the Buyer, enter into an agreement or arrangement in which
either of the Sellers or any member of either of the Sellers’ Groups, or a
director or former director of the Company or either of the Sellers, or a member
of either of the Sellers’ Groups is interested;

save that in no circumstances shall either of the Sellers be liable for any
action taken or not taken as a result of or pursuant to the terms of this
Agreement and/or the Asset Purchase Agreement which results in a breach of the
provisions of this schedule 5.
SCHEDULE 6
Confidential Treatment
SCHEDULE 7
Confidential Treatment
SCHEDULE 8
Confidential Treatment
SCHEDULE 9
Confidential Treatment

100



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
duly authorised on behalf of
    ) CLIVE KAHN    
TRAVELEX UK LIMITED
    )      
 
           
SIGNED by
    )      
duly authorised on behalf of
    ) ALAN GOLDMAN    
SNAX 24 CORPORATION
    )      
LIMITED
    )      
 
           
SIGNED by
    )      
duly authorised on behalf of
    ) THOMAS MANN    
TRM SERVICES LIMITED
    )      
 
           
EXECUTED as a DEED by
    )      
TRM CORPORATION
    )      
acting by
    ) THOMAS MANN    
 
    )      
 
           
 
      Director    
 
           
 
      ASHLEY DEAN    
 
           
 
      Director/Secretary    

101